[exhibit10dhtmlfriendly001.jpg]
Exhibit 10(d) Execution Version $50,000,000 REVOLVING CREDIT AGREEMENT dated as
of March 12, 2020 among PPL CAPITAL FUNDING, INC., as the Borrower, PPL
CORPORATION, as the Guarantor, THE BANK OF NOVA SCOTIA, as the Lender, and THE
BANK OF NOVA SCOTIA, as Sole Lead Arranger and Sole Bookrunner
AmericasActive:14409765.7



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS
...........................................................................................................
1 Section 1.01 Definitions
.....................................................................................................
1 Section 1.02
Divisions.......................................................................................................
11 ARTICLE II THE CREDITS
..........................................................................................................
11 Section 2.01 Reserved
.......................................................................................................
11 Section 2.02 Revolving Loans
..........................................................................................
11 Section 2.03 Borrowing Requests
.....................................................................................
11 Section 2.04 Funding of Revolving Loans
........................................................................ 12
Section 2.05 Noteless Agreement; Evidence of Indebtedness
.......................................... 12 Section 2.06 Interest Rates
................................................................................................
12 Section 2.07 Fees
..............................................................................................................
14 Section 2.08 Maturity of Loans; Mandatory Prepayments
................................................ 14 Section 2.09 Optional
Prepayments and Repayments
....................................................... 15 Section 2.10 Payments
by the Borrower
........................................................................... 15
Section 2.11 Funding Losses
.............................................................................................
15 Section 2.12 Computation of Interest and Fees
................................................................. 15 Section
2.13 Basis for Determining Interest Rate Inadequate, Unfair or Unavailable
...... 15 Section 2.14 Illegality
.......................................................................................................
17 Section 2.15 Increased Cost and Reduced Return
............................................................. 17 Section 2.16
Taxes
............................................................................................................
18 Section 2.17 Base Rate Loans Substituted for Affected Euro-Dollar
Loans..................... 20 Section 2.18 Adjustments to the Maximum Facility
Amount ........................................... 21 Section 2.19 Termination
of the Facility
........................................................................... 21
ARTICLE III LETTERS OF CREDIT
............................................................................................
22 Section 3.01 Letters of Credit
...........................................................................................
22 Section 3.02 Method of Issuance of Letters of Credit
....................................................... 22 Section 3.03
Conditions to Issuance of Letters of Credit
.................................................. 22 Section 3.04 Drawings
under Letters of Credit
................................................................. 22 Section
3.05 Reimbursement Obligations
......................................................................... 23
Section 3.06 Reliance
........................................................................................................
23 Section 3.07 Obligations in Respect of Letters of Credit Unconditional
.......................... 23 Section 3.08 Indemnification in Respect of Letters
of Credit ........................................... 24 Section 3.09 ISP98
............................................................................................................
25



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly003.jpg]
TABLE OF CONTENTS (continued) Page ARTICLE IV CONDITIONS
..........................................................................................................
25 Section 4.01 Conditions to Closing
...................................................................................
25 Section 4.02 Conditions to All Credit Events
................................................................... 26 ARTICLE V
REPRESENTATIONS AND WARRANTIES
......................................................... 26 Section 5.01 Status
............................................................................................................
26 Section 5.02 Authority; No Conflict
.................................................................................
26 Section 5.03 Legality; Etc.
................................................................................................
27 Section 5.04 Financial Condition
......................................................................................
27 Section 5.05 Litigation
......................................................................................................
27 Section 5.06 No Violation
.................................................................................................
27 Section 5.07 ERISA
..........................................................................................................
27 Section 5.08 Governmental Approvals
............................................................................. 28
Section 5.09 Investment Company Act
............................................................................. 28
Section 5.10 Tax Returns and Payments
........................................................................... 28
Section 5.11 Compliance with Laws
.................................................................................
28 Section 5.12 No Default
....................................................................................................
28 Section 5.13 Environmental Matters
.................................................................................
28 Section 5.14 Material Subsidiaries and Ownership.
.......................................................... 29 Section 5.15 OFAC
...........................................................................................................
29 ARTICLE VI COVENANTS
...........................................................................................................
30 Section 6.01 Information
...................................................................................................
30 Section 6.02 Maintenance of Insurance
............................................................................ 31
Section 6.03 Conduct of Business and Maintenance of Existence
.................................... 31 Section 6.04 Compliance with Laws, Etc.
......................................................................... 31
Section 6.05 Books and Records
.......................................................................................
32 Section 6.06 Use of Proceeds
............................................................................................
32 Section 6.07 Merger or Consolidation
..............................................................................
32 Section 6.08 Asset
Sales....................................................................................................
32 Section 6.09 Consolidated Debt to Consolidated Capitalization Ratio
............................. 32 ARTICLE VII DEFAULTS
..............................................................................................................
33 Section 7.01 Events of Default
..........................................................................................
33 ARTICLE VIII MISCELLANEOUS
..................................................................................................
34 Section 8.01 Notices
..........................................................................................................
34



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly004.jpg]
TABLE OF CONTENTS (continued) Page Section 8.02 No Waivers; Non-Exclusive
Remedies ........................................................ 35 Section
8.03 Expenses; Indemnification
........................................................................... 35
Section 8.04 Amendments and Waivers
............................................................................ 36
Section 8.05 Successors and Assigns
................................................................................
37 Section 8.06 Governing Law; Submission to Jurisdiction
................................................ 37 Section 8.07 Counterparts;
Integration; Effectiveness
...................................................... 37 Section 8.08 Generally
Accepted Accounting Principles
.................................................. 37 Section 8.09 Usage
............................................................................................................
37 Section 8.10 WAIVER OF JURY TRIAL
........................................................................ 38
Section 8.11 Confidentiality
..............................................................................................
39 Section 8.12 USA PATRIOT Act Notice
.......................................................................... 39
Section 8.13 No Fiduciary Duty
........................................................................................
39 Section 8.14 Interest rate Limitation
.................................................................................
40 Section 8.15 Severability
...................................................................................................
40 Section 8.16 Headings
.......................................................................................................
40 ARTICLE IX GUARANTY
............................................................................................................
40 Section 9.01 Guaranty
.......................................................................................................
40 Section 9.02 Guaranty Unconditional
...............................................................................
40 Section 9.03 Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances
..............................................................................................
41 Section 9.04 Waiver by Guarantor
....................................................................................
41 Section 9.05 Subrogation
..................................................................................................
41 Section 9.06 Stay of Acceleration
.....................................................................................
41 Section 9.07 Continuing Guaranty
....................................................................................
42 Section 9.08 Default Payments by Borrower
.................................................................... 42



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly005.jpg]
Schedule: Schedule 5.14 - Material Subsidiaries Exhibits: Exhibit A-1 - Form of
Borrowing Request Exhibit A-2 - Form of Notice of Conversion/Continuation
Exhibit A-3 - Form of Letter of Credit Request Exhibit B - Form of Note Exhibit
C - Forms of Opinion of Counsel for the Loan Parties Exhibit D - U.S. Tax
Compliance Certificate Exhibit E - Form of Request for an Adjustment Annex:
Annex I - Lender Information v



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly006.jpg]
REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of March 12, 2020 is
entered into among PPL CAPITAL FUNDING, INC., a Delaware corporation (the
“Borrower”), PPL CORPORATION, a Pennsylvania corporation (the “Guarantor”) and
THE BANK OF NOVA SCOTIA, as the Lender. The parties hereto agree as follows:
RECITALS The Loan Parties (as hereinafter defined) have requested that the
Lender provides a revolving credit facility in an aggregate principal amount not
to exceed $50,000,000. In consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows: ARTICLE I DEFINITIONS Section 1.01
Definitions. All capitalized terms used in this Agreement or in any Appendix,
Schedule or Exhibit hereto which are not otherwise defined herein or therein
shall have the respective meanings set forth below. “Adjusted London Interbank
Offered Rate” means, for any Interest Period, a rate per annum equal to the
quotient obtained (rounded upward, if necessary, to the nearest 1/100th of 1%)
by dividing (i) the London Interbank Offered Rate for such Interest Period by
(ii) 1.00 minus the Euro-Dollar Reserve Percentage. “Affiliate” means, with
respect to any Person, any other Person who is directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through the ownership of stock or its
equivalent, by contract or otherwise. “Agreement” has the meaning set forth in
the introductory paragraph hereto, as this Agreement may be amended, restated,
supplemented or modified from time to time. “Applicable Lending Office” means
the Lender’s office located at its address set forth on Annex I, or such other
office as the Lender may hereafter designate by notice to the Borrower.
“Applicable Percentage” means, for purposes of calculating (i) the applicable
interest rate margin for any day for any Base Rate Loans, 0.00% per annum, (ii)
the applicable interest rate margin for any day for Euro-Dollar Loans, 0.65% per
annum, or (iii) the applicable rate for the Letter of Credit Fee for any day for
purposes of Section 2.07(a), 0.65% per annum. “Arranger” means The Bank of Nova
Scotia in its capacity as sole lead arranger and sole bookrunner. “Asset Sale”
means any sale of any assets, including by way of the sale by the Guarantor or
any of its Subsidiaries of equity interests in such Subsidiaries. “Authorized
Officer” means the president, the chief operating officer, the chief financial
officer, the chief accounting officer, any vice president, the treasurer, the
assistant treasurer or the controller of the applicable Loan Party or such other
individuals reasonably acceptable to the Lender as may be designated in writing
by the Borrower from time to time. 1



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly007.jpg]
“Available Loan Amount” means the Maximum Facility Amount minus the aggregate
Principal Obligations for all Loans. “Availability Period” means the period from
and including the Effective Date to but excluding the Termination Date.
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, or any
successor statute. “Base Rate” means for any day, a fluctuating per annum rate
of interest equal to the highest of (i) the Federal Funds Rate plus 0.5%, (ii)
the Prime Rate, and (iii) the Adjusted London Interbank Offered Rate for a
Euro-Dollar Loan with an Interest Period of one month commencing on such day
plus 100 basis points (1.00%). Any change in the Base Rate (or any component
thereof) shall take effect at the opening of business on the day such change
occurs. “Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.
“Base Rate Loan” means a Loan in respect of which interest is computed on the
basis of the Base Rate. “Borrower” has the meaning set forth in the introductory
paragraph hereto. “Borrower’s Rating” means the senior unsecured long-term debt
rating of the Borrower from S&P or Moody’s without giving effect to any third
party credit enhancement except for a guaranty of the Guarantor (it being
understood that all of the Borrower’s long term debt is Guaranteed by the
Guarantor). “Borrowing” means a group of Loans of a single Type made by the
Lender on a single date and, in the case of a Euro-Dollar Borrowing, having a
single Interest Period. “Borrowing Request” has the meaning set forth in Section
2.03. “Business Day” means any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in New York, New York and if the applicable Business Day relates to any
Euro-Dollar Loan, such day must also be a day on which dealings are carried on
in the London interbank market. “Capital Lease” means any lease of property
which, in accordance with GAAP, should be capitalized on the lessee’s balance
sheet. “Capital Lease Obligations” means, with respect to any Person, all
obligations of such Person as lessee under Capital Leases, in each case taken at
the amount thereof accounted for as liabilities in accordance with GAAP. “Change
of Control” means (i) the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended) of 25% or more of the outstanding shares of Voting Stock of
the Guarantor or its successors or (ii) the failure at any time of the Guarantor
or its successors to own 80% or more of the outstanding shares of the Voting
Stock in the Borrower. “Connection Income Taxes” means Other Connection Taxes
that are imposed on or measured by 2



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly008.jpg]
net income (however denominated) or that are franchise Taxes or branch profits
Taxes. “Consolidated Capitalization” means the sum of, without duplication, (A)
the Consolidated Debt (without giving effect to clause (b) of the definition of
“Consolidated Debt”) and (B) the consolidated shareowners’ equity (determined in
accordance with GAAP) of the common, preference and preferred shareowners of the
Guarantor and minority interests recorded on the Guarantor’s consolidated
financial statements (excluding from shareowners’ equity (i) the effect of all
unrealized gains and losses reported under Financial Accounting Standards Board
Accounting Standards Codification Topic 815 in connection with (x) forward
contracts, futures contracts, options contracts or other derivatives or hedging
agreements for the future delivery of electricity, capacity, fuel or other
commodities and (y) Interest Rate Protection Agreements, foreign currency
exchange agreements or other interest or exchange rate hedging arrangements and
(ii) the balance of accumulated other comprehensive income/loss of the Guarantor
on any date of determination solely with respect to the effect of any pension
and other post-retirement benefit liability adjustment recorded in accordance
with GAAP), except that for purposes of calculating Consolidated Capitalization
of the Guarantor, Consolidated Debt of the Guarantor shall exclude Non Recourse
Debt and Consolidated Capitalization of the Guarantor shall exclude that portion
of shareowners’ equity attributable to assets securing Non Recourse Debt.
“Consolidated Debt” means the consolidated Debt of the Guarantor and its
Consolidated Subsidiaries (determined in accordance with GAAP), except that for
purposes of this definition (a) Consolidated Debt shall exclude Non Recourse
Debt of the Guarantor and its Consolidated Subsidiaries, and (b) Consolidated
Debt shall exclude (i) Hybrid Securities of the Guarantor and its Consolidated
Subsidiaries in an aggregate amount as shall not exceed 15% of Consolidated
Capitalization and (ii) Equity-Linked Securities in an aggregate amount as shall
not exceed 15% of Consolidated Capitalization. “Consolidated Subsidiary” means
with respect to any Person at any date any Subsidiary of such Person or other
entity the accounts of which would be consolidated with those of such Person in
its consolidated financial statements if such statements were prepared as of
such date in accordance with GAAP. “Corporation” means a corporation,
association, company, joint stock company, limited liability company,
partnership or business trust. “Credit Event” means a Borrowing or the issuance,
renewal or extension of a Letter of Credit. “Debt” of any Person means, without
duplication, (i) a l l obligations of such Person for borrowed money, (ii) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (iii) all Guarantees by such Person of Debt of others, (iv) all
Capital Lease Obligations and Synthetic Leases of such Person, (v) all
obligations of such Person in respect of Interest Rate Protection Agreements,
foreign currency exchange agreements or other interest or exchange rate hedging
arrangements (the amount of any such obligation to be the net amount that would
be payable upon the acceleration, termination or liquidation thereof), but only
to the extent that such net obligations exceed $50,000,000 in the aggregate and
(vi) all obligations of such Person as an account party in respect of letters of
credit and bankers’ acceptances; provided, however, that “Debt” of such Person
does not include (a) obligations of such Person under any installment sale,
conditional sale or title retention agreement or any other agreement relating to
obligations for the deferred purchase price of property or services, (b)
obligations under agreements relating to the purchase and sale of any commodity,
including any power sale or purchase agreements, any commodity hedge or
derivative (regardless of whether any such transaction is a “financial” or
physical transaction), (c) any trade obligations or other obligations of such
Person incurred in the ordinary course of business or (d) obligations of such
Person under any lease agreement (including any lease intended as security) that
is not a Capital Lease or a Synthetic Lease. 3



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly009.jpg]
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect. “Default” means any Event
of Default or any other condition or event which with the giving of notice or
lapse of time or both would, unless cured or waived, become an Event of Default.
“Dollars” and the sign “$” means lawful money of the United States of America.
“Effective Date” means the date on which the Lender determines that the
conditions specified in or pursuant to Section 4.01 have been satisfied.
“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses or other written governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or Hazardous Substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
petroleum or petroleum products, chemicals or industrial, toxic or Hazardous
Substances or wastes. “Environmental Liabilities” means all liabilities
(including anticipated compliance costs) in connection with or relating to the
business, assets, presently or previously owned, leased or operated property,
activities (including, without limitation, off-site disposal) or operations of
the Guarantor or any of its Subsidiaries which arise under Environmental Laws.
“Equity-Linked Securities” means any securities of the Guarantor or any of its
Subsidiaries which are convertible into, or exchangeable for, equity securities
of the Guarantor or such Subsidiary, including any securities issued by any of
such Persons which are pledged to secure any obligation of any holder to
purchase equity securities of the Guarantor or any of its Subsidiaries. “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended, or any
successor statute. “ERISA Group” means each of the Loan Parties and all members
of a controlled group of corporations and all trades or businesses (whether or
not incorporated) under common control which, together with each of the Loan
Parties, are treated as a single employer under Section 414(b) or (c) of the
Internal Revenue Code. “Euro-Dollar Borrowing” means a Borrowing comprised of
Euro-Dollar Loans. “Euro-Dollar Loan” means a Loan in respect of which interest
is computed on the basis of the Adjusted London Interbank Offered Rate pursuant
to the applicable Borrowing Request or Notice of Conversion/Continuation.
“Euro-Dollar Reserve Percentage” of the Lender for the Interest Period of any
Euro-Dollar Loan means the maximum percentage in effect on such day, (i) as
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for determining the reserve requirements (including supplemental,
marginal and emergency reserve requirements) with respect to eurocurrency
funding (currently referred to as “Eurocurrency Liabilities”); and (ii) to be
maintained by the Lender as required 4



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly010.jpg]
for reserve liquidity, special deposit, or similar purpose by any governmental
or monetary authority of any country or political subdivision thereof (including
any central bank), against (A) any category of liabilities that includes
deposits by reference to which a London Interbank Offered Rate is to be
determined, or (B) any category of extension of credit or other assets that
includes Loans or Groups of Loans to which a London Interbank Offered Rate
applies. The Adjusted London Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage. “Event of Default” has the meaning set forth in Section
7.01. “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official government interpretations thereof and
any agreements entered into pursuant to Section 1471(b) of the Code, and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among governmental authorities
and implementing such Sections of the Code. “Federal Funds Rate” means for any
day the rate per annum (based on a year of 360 days and actual days elapsed and
rounded upward, if necessary, to the nearest 1/100 of 1%) announced by the
Federal Reserve Bank of New York (or any successor) on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank (or any successor) in substantially the same manner
as such Federal Reserve Bank computes and announces the weighted average it
refers to as the “Federal Funds Effective Rate” as of the Effective Date;
provided, if such Federal Reserve Bank (or its successor) does not announce such
rate on any day, the “Federal Funds Rate” for such day shall be the Federal
Funds Rate for the last day on which such rate was announced. “GAAP” means
United States generally accepted accounting principles applied on a consistent
basis. “Governmental Authority” means any federal, state or local government,
authority, agency, central bank, quasi-governmental authority, court or other
body or entity, and any arbitrator with authority to bind a party at law. “Group
of Loans” means at any time a group of Revolving Loans consisting of (i) all
Revolving Loans which are Base Rate Loans at such time or (ii) all Revolving
Loans which are Euro-Dollar Loans of the same Type having the same Interest
Period at such time; provided, that, if a Loan of any particular Lender is
converted to or made as a Base Rate Loan pursuant to Sections 2.13 or 2.17, such
Loan shall be included in the same Group or Groups of Loans from time to time as
it would have been in if it had not been so converted or made. “Guarantee” of or
by any Person means any obligation, contingent or otherwise, of such Person
guaranteeing or having the economic effect of guaranteeing any Debt of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
to purchase (or to advance or supply funds for the purchase of) any security for
payment of such Debt, (ii) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Debt of the payment of such Debt
or (iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Debt; provided, however, that the term Guarantee
shall not include endorsements for collection or deposit in the ordinary course
of business. 5



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly011.jpg]
“Guarantor” has the meaning set forth in the introductory paragraph hereto.
“Guaranty” means the guaranty of the Guarantor set forth in Article IX.
“Hazardous Substances” means any toxic, caustic or otherwise hazardous
substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics. “Hybrid Securities” means any trust preferred
securities, or deferrable interest subordinated debt with a maturity of at least
20 years issued by any of the Loan Parties, or any business trusts, limited
liability companies, limited partnerships (or similar entities) (i) all of the
common equity, general partner or similar interests of which are owned (either
directly or indirectly through one or more Wholly Owned Subsidiaries) at all
times by the Guarantor or any of its Subsidiaries, (ii) that have been formed
for the purpose of issuing hybrid preferred securities and (iii) substantially
all the assets of which consist of (A) subordinated debt of the Guarantor or a
Subsidiary of the Guarantor, as the case may be, and (B) payments made from time
to time on the subordinated debt. “Indemnitee” has the meaning set forth in
Section 8.03(b). “Interest Period” means with respect to each Euro-Dollar Loan,
a period commencing on the date of borrowing specified in the applicable
Borrowing Request or on the date specified in the applicable Notice of
Conversion/Continuation and ending one, two, three or six months thereafter, as
the Borrower may elect in the applicable notice; provided, that: (i) any
Interest Period which would otherwise end on a day which is not a Business Day
shall, subject to clause (iii) below, be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day; (ii) any
Interest Period which begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall, subject to clause (iii) below, end on
the last Business Day of a calendar month; and (iii) no Interest Period shall
end after the Termination Date. “Interest Rate Protection Agreements” means any
agreement providing for an interest rate swap, cap or collar, or any other
financial agreement designed to protect against fluctuations in interest rates.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute. “Lender” means The Bank of Nova Scotia. “Letter of
Credit” means any letter of credit issued under this Agreement by the Lender on
or after the Effective Date. “Letter of Credit Fee” has the meaning set forth in
Section 2.07(a). “Letter of Credit Liabilities” means the sum of (A) the
aggregate amount that is (or may thereafter become) available for drawing under
all Letters of Credit outstanding at such time plus (B) the aggregate unpaid
amount of all Reimbursement Obligations outstanding at such time. 6



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly012.jpg]
“Letter of Credit Request” has the meaning set forth in Section 3.02. “LIBOR
Successor Rate” shall have the meaning specified in Section 2.13. “LIBOR
Successor Rate Conforming Changes” shall have the meaning specified in Section
2.13. “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance intended to confer or having the effect
of conferring upon a creditor a preferential interest. “Loan” means a Base Rate
Loan or a Euro-Dollar Loan, and “Loans” means any combination of the foregoing.
“Loan Documents” means this Agreement and the Notes. “Loan Parties” means the
Borrower and the Guarantor. “London Interbank Offered Rate” means for any
Euro-Dollar Loan for any Interest Period, the rate which appears on the
Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that displays
rates at which US dollar deposits are offered by leading banks in the London
interbank deposit market), or the rate which is quoted by another source
selected by the Lender which has been approved by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
rates at which US dollar deposits are offered by leading banks in the London
interbank deposit market (for purposes of this definition, an “Alternate
Source”), at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period as the London interbank offered rate
for Dollars for an amount comparable to such Euro-Dollar Loan and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Lender at such time (which determination shall be conclusive
absent manifest error)). “Margin Stock” means “margin stock” as such term is
defined in Regulation U. “Material Adverse Effect” means (i) any material
adverse effect upon the business, assets, financial condition or operations of
the Guarantor or the Guarantor and its Subsidiaries, taken as a whole; (ii) a
material adverse effect on the ability of the Loan Parties taken as a whole to
perform their obligations under this Agreement, the Notes or the other Loan
Documents or (iii) a material adverse effect on the validity or enforceability
of this Agreement, the Notes or any of the other Loan Documents. “Material Debt”
means Debt (other than the Notes) of any Loan Party in a principal or face
amount exceeding $50,000,000. “Material Plan” means at any time a Plan or Plans
having aggregate Unfunded Liabilities in excess of $50,000,000. For the
avoidance of doubt, where any two or more Plans, which individually do not have
Unfunded Liabilities in excess of $50,000,000, but collectively have aggregate
Unfunded Liabilities in excess of $50,000,000, all references to Material Plan
shall be deemed to apply to such Plans as a group. “Material Subsidiary” means
each Subsidiary of the Guarantor listed on Schedule 5.14 and each other
Subsidiary of the Guarantor designated by the Guarantor as a “Material
Subsidiary” in writing to the Lender, in either case, for so long as such
Material Subsidiary shall be a Wholly Owned Subsidiary of the Guarantor. 7



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly013.jpg]
“Maximum Facility Amount” means $50,000,000. “Moody’s” means Moody’s Investors
Service, Inc., a Delaware corporation, and its successors or, absent any such
successor, such nationally recognized statistical rating organization as the
Borrower and the Lender may select. “Multiemployer Plan” means at any time an
employee pension benefit plan within the meaning of Section 4001(a)(3) of ERISA
to which any member of the ERISA Group is then making or accruing an obligation
to make contributions or has within the preceding five plan years made
contributions. “Note” means a promissory note, substantially in the form of
Exhibit B hereto, issued at the request of the Lender evidencing the obligation
of the Borrower to repay outstanding Revolving Loans. “Notice of
Conversion/Continuation” has the meaning set forth in Section 2.06(d)(ii).
“Obligations” means: (i) all principal of and interest (including, without
limitation, any interest which accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency or
reorganization of the Borrower, whether or not allowed or allowable as a claim
in any such proceeding) on any Loan, fees payable or Reimbursement Obligation
under, or any Note issued pursuant to, this Agreement or any other Loan
Document; (ii) all other amounts now or hereafter payable by the Borrower and
all other obligations or liabilities now existing or hereafter arising or
incurred (including, without limitation, any amounts which accrue after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of the Borrower, whether or not allowed or
allowable as a claim in any such proceeding) on the part of the Borrower
pursuant to this Agreement or any other Loan Document; (iii) all expenses of the
Lender as to which the Lender has a right to reimbursement under Section 8.03(a)
hereof or under any other similar provision of any other Loan Document; (iv) all
amounts paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement under Section 8.03 hereof or under any other similar provision of
any other Loan Document; and (v) in the case of each of clauses (i) through (iv)
above, together with all renewals, modifications, consolidations or extensions
thereof. “OFAC” means the U.S. Department of the Treasury’s Office of Foreign
Assets Control. “Optional Adjustment” shall have the meaning set forth in
Section 2.18. “Other Connection Taxes” means, with respect to any Lender, Taxes
imposed as a result of a present or former connection between such Lender and
the jurisdiction imposing such Tax (other than connections arising solely from
such Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan document). 8



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly014.jpg]
“Other Taxes” has the meaning set forth in Section 2.16(b). “PBGC” means the
Pension Benefit Guaranty Corporation or any entity succeeding to any or all of
its functions under ERISA. “Permitted Business” with respect to any Person means
a business that is the same or similar to the business of the Guarantor or any
Subsidiary of the Guarantor as of the Effective Date, or any business reasonably
related thereto. “Person” means an individual, a corporation, a partnership, an
association, a limited liability company, a trust or an unincorporated
association or any other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof. “Plan” means at
any time an employee pension benefit plan (including a Multiemployer Plan) which
is covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Internal Revenue Code and either (i) is maintained, or
contributed to, by any member of the ERISA Group for employees of any member of
the ERISA Group or (ii) has at any time within the preceding five years been
maintained, or contributed to, by any Person which was at such time a member of
the ERISA Group for employees of any Person which was at such time a member of
the ERISA Group. “Prime Rate” means the interest rate per annum announced from
time to time by the Lender at the main banking office of the Lender in New York,
New York as its then prime rate, which rate may not be the lowest or most
favorable rate then being charged commercial borrowers or others by the Lender.
Any change in the Prime Rate shall take effect at the opening of business on the
day such change is announced. “Public Reporting Company” means a company subject
to the periodic reporting requirements of the Securities and Exchange Act of
1934. “Principal Obligations” means the sum of the aggregate outstanding
principal amount of the Loans. “Quarterly Date” means the last Business Day of
each of March, June, September and December. “Rating Agency” means S&P or
Moody’s, and “Rating Agencies” means both of them. “Register” has the meaning
set forth in Section 8.05(b). “Regulation U” means Regulation U of the Board of
Governors of the Federal Reserve System, as amended, or any successor
regulation. “Regulation X” means Regulation X of the Board of Governors of the
Federal Reserve System, as amended, or any successor regulation. “Reimbursement
Obligations” means at any time all obligations of the Borrower to reimburse the
Lender pursuant to Section 3.05 for amounts paid by the Lender in respect of
drawings under Letters of Credit. “Related Parties” means, with respect to any
Person, such Person’s Affiliates and the partners, directors, officers,
employees, trustees, administrators, managers, agents, representatives and
advisors of such Person and of such Person’s Affiliates. 9



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly015.jpg]
“Revolving” means, when used with respect to (i) a Borrowing, a Borrowing made
by the Borrower under Section 2.02, as identified in the Borrowing Request with
respect thereto, and (ii) a Loan, a Loan made under Section 3.01; provided,
that, if any such loan or loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Conversion/Continuation, the term “Revolving Loan” shall
refer to the combined principal amount resulting from such combination or to
each of the separate principal amounts resulting from such subdivision, as the
case may be. “Revolving Outstandings” means at any time, with respect to the
Lender, the sum of (i) the aggregate principal amount of the Lender’s
outstanding Revolving Loans plus (ii) the aggregate amount of the Lender’s
Letter of Credit Liabilities. “Revolving Outstandings Excess” has the meaning
set forth in Section 2.08. “S&P” means Standard & Poor’s Ratings Group, a
division of McGraw Hill, Inc., a New York corporation, and its successors or,
absent any such successor, such nationally recognized statistical rating
organization as the Borrower and the Lender may select. “Sanctioned Country”
means a country or territory that is, or whose government is, the subject of
comprehensive territorial Sanctions (currently, Cuba, Iran, North Korea, Sudan,
and Syria). “Sanctioned Person” means a Person that is, or is owned or
controlled by Persons that are, (i) the subject of any Sanctions, or (ii)
located, organized or resident in a Sanctioned Country. “Sanctions” means
sanctions administered or enforced by OFAC, the U.S. State Department, the
European Union, any European Union member state, Her Majesty's Treasury of the
United Kingdom or any other applicable sanctions authority. “Scheduled
Unavailability Date” shall have the meaning specified in Section 2.13. “SEC”
means the Securities and Exchange Commission. “Subsidiary” of a Person means any
Corporation, a majority of the outstanding Voting Stock of which is owned,
directly or indirectly, by such Person or one or more Subsidiaries of such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP. “Taxes” has the
meaning set forth in Section 2.16(a). “Termination Date” means March 10, 2021.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. “Unfunded Liabilities” means, with respect to any Plan
at any time, the amount (if any) by which (i) the value of all benefit
liabilities under such Plan, determined on a plan termination basis using the
assumptions prescribed by the PBGC for purposes of Section 4044 of ERISA,
exceeds (ii) the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions), all determined as of the then most recent valuation date for
such Plan, but only to 10



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly016.jpg]
the extent that such excess represents a potential liability of a member of the
ERISA Group to the PBGC or any other Person under Title IV of ERISA. “United
States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions. “Voting
Stock” means stock (or other interests) of a Corporation having ordinary voting
power for the election of directors, managers or trustees thereof, whether at
all times or only so long as no senior class of stock has such voting power by
reason of any contingency. “Wholly Owned Subsidiary” means, with respect to any
Person at any date, any Subsidiary of such Person all of the Voting Stock of
which (except directors’ qualifying shares) is at the time directly or
indirectly owned by such Person. Section 1.02 Divisions. For all purposes under
the Loan Documents, pursuant to any statutory division or plan of division under
Delaware law, including a statutory division pursuant to Section 18-217 of the
Delaware Limited Liability Company Act (or any comparable event under a
different state’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of one or more
different Persons, then such asset, right, obligation or liability shall be
deemed to have been transferred from the original Person to the subsequent
Person(s) on the date such division becomes effective, and (b) if any new Person
comes into existence, such new Person shall be deemed to have been organized on
the first date of its existence by the holders of its equity interests on the
date such division becomes effective. ARTICLE II THE CREDITS Section 2.01
Reserved. Section 2.02 Revolving Loans. Subject to the terms and conditions
herein set forth, on any Business Day during the Availability Period, the Lender
may, in its sole discretion, make Loans to the Borrower in an aggregate
principal amount at any one time outstanding up to the Maximum Facility Amount
less the sum of all outstanding Letter of Credit Liabilities; provided that,
after making any such Loans the Principal Obligations shall not exceed the
Available Loan Amount. Subject to the foregoing limitation and the other terms
and conditions hereof, the Borrower may borrow, repay without penalty or
premium, and re-borrow hereunder, during the Availability Period. Section 2.03
Borrowing Requests. The Lender agrees, on the terms and conditions set forth in
this Agreement, to consider requests for Borrowings from the Borrower. The
Borrower shall give the Lender notice which notice may be in writing or by
telephone immediately confirmed in writing substantially in the form of Exhibit
A-1 hereto (a “Borrowing Request”, it being understood that the Lender may rely
on the authority of any individual making any such a telephonic request without
the necessity of receipt of such written confirmation) not later than (a) 11:30
A.M. (New York time) on the date of each Base Rate Borrowing and (b) 12:00 Noon
(New York, New York time) on the third Business Day (or, solely with respect to
any Euro-Dollar Borrowing to be made on the first Business Day after the
Effective Date, one Business Day) before each Euro-Dollar Borrowing, specifying:
(i) the date of such Borrowing, which shall be a Business Day; (ii) the
aggregate amount of such Borrowing; 11



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly017.jpg]
(iii) the initial Type of the Loans comprising such Borrowing; and (iv) in the
case of a Euro-Dollar Borrowing, the duration of the initial Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period. Notwithstanding the foregoing, no more than six (6) Groups of
Euro-Dollar Loans shall be outstanding at any one time, and any Loans which
would exceed such limitation shall be made as Base Rate Loans. Section 2.04
Funding of Revolving Loans. Not later than (a) 1:00 P.M. (New York, New York
time) on the date of each Base Rate Borrowing and (b) 12:00 Noon (New York, New
York time) on the date of each Euro- Dollar Borrowing, the Lender shall make
available such Borrowing, in Federal or other funds immediately available in New
York, New York to the Borrower. Section 2.05 Noteless Agreement; Evidence of
Indebtedness. (a) The Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
the Lender resulting from each Loan made by the Lender from time to time,
including the amounts of principal and interest payable and paid to the Lender
from time to time hereunder. (b) The Lender shall also maintain accounts in
which it will record (i) the amount of each Loan made hereunder, the Type
thereof and the Interest Period with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to the Lender hereunder and (iii) the amount of any sum received by the
Lender hereunder from the Borrower. (c) The entries maintained in the accounts
maintained pursuant to subsections (a) and (b) above shall be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Lender to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Obligations in accordance with their terms. (d) The Lender may
request that its Loans be evidenced by a Note. In such event, the Borrower shall
prepare, execute and deliver to the Lender a Note payable to the order of the
Lender. Thereafter, the Loans evidenced by such Note and interest thereon shall
at all times be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any the Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in subsections (a) and (b) above. Section 2.06
Interest Rates. (a) Interest Rate Options. The Loans shall, at the option of the
Borrower and except as otherwise provided herein, be incurred and maintained as,
or converted into, one or more Base Rate Loans or Euro-Dollar Loans. (b) Base
Rate Loans. Each Loan which is made as, or converted into, a Base Rate Loan
shall bear interest on the outstanding principal amount thereof, for each day
from the date such Loan is made as, or converted into, a Base Rate Loan until it
becomes due or is converted into a Loan of any other Type, at a rate per annum
equal to the sum of the Base Rate for such day plus the Applicable Percentage
for Base Rate Loans for such day. Such interest shall, in each case, be payable
quarterly in arrears on each Quarterly Date and, with respect to the principal
amount of any Base Rate Loan converted to a Euro- Dollar Loan, on the date such
Base Rate Loan is so converted. Any overdue principal of or interest beyond 12



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly018.jpg]
any period of grace contemplated in Section 7.01(b) on any Base Rate Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of 2% plus the rate otherwise applicable to Base Rate Loans for
such day. (c) Euro-Dollar Loans. Each Euro-Dollar Loan shall bear interest on
the outstanding principal amount thereof, for each day during the Interest
Period applicable thereto, at a rate per annum equal to the sum of the Adjusted
London Interbank Offered Rate for such Interest Period plus the Applicable
Percentage for Euro-Dollar Loans for such day. Such interest shall be payable
for each Interest Period on the last day thereof and, if such Interest Period is
longer than three months, at intervals of three months after the first day
thereof. Any overdue principal of or interest beyond any period of grace
contemplated in Section 7.01(b) on any Euro-Dollar Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the sum
of 2% plus the sum of (A) the Adjusted London Interbank Offered Rate applicable
to such Loan at the date such payment was due plus (B) the Applicable Percentage
for Euro-Dollar Loans for such day (or, if the circumstance described in Section
2.13 shall exist, at a rate per annum equal to the sum of 2% plus the rate
applicable to Base Rate Loans for such day). (d) Method of Electing Interest
Rates. (i) Subject to Section 2.06(a), the Loans included in each Revolving
Borrowing shall bear interest initially at the type of rate specified by the
Borrower in the applicable Borrowing Request. Thereafter, with respect to each
Group of Loans, the Borrower shall have the option (A) to convert all or any
part of (y) so long as no Default is in existence on the date of conversion,
outstanding Base Rate Loans to Euro-Dollar Loans and (z) outstanding Euro-Dollar
Loans to Base Rate Loans; provided, in each case, that the amount so converted
shall be equal to $5,000,000 or any larger integral multiple of $1,000,000, or
(B) upon the expiration of any Interest Period applicable to outstanding
Euro-Dollar Loans, so long as no Default is in existence on the date of
continuation, to continue all or any portion of such Loans, equal to $5,000,000
and any larger integral multiple of $1,000,000 in excess of that amount as
Euro-Dollar Loans. The Interest Period of any Base Rate Loan converted to a
Euro-Dollar Loan pursuant to clause (A) above shall commence on the date of such
conversion. The succeeding Interest Period of any Euro-Dollar Loan continued
pursuant to clause (B) above shall commence on the last day of the Interest
Period of the Loan so continued. Euro-Dollar Loans may only be converted on the
last day of the then current Interest Period applicable thereto or on the date
required pursuant to Section 2.17. (ii) The Borrower shall deliver a written
notice of each such conversion or continuation (a “Notice of
Conversion/Continuation”) to the Lender no later than (A) 12:00 Noon (New York,
New York time) at least three (3) Business Days before the effective date of the
proposed conversion to, or continuation of, a Euro Dollar Loan and (B) 11:30
A.M. (New York, New York time) on the day of a conversion to a Base Rate Loan. A
written Notice of Conversion/Continuation shall be substantially in the form of
Exhibit A-2 attached hereto and shall specify: (A) the Group of Loans (or
portion thereof) to which such notice applies, (B) the proposed
conversion/continuation date (which shall be a Business Day), (C) the aggregate
amount of the Loans being converted/continued, (D) an election between the Base
Rate and the Adjusted London Interbank Offered Rate and (E) in the case of a
conversion to, or a continuation of, Euro- Dollar Loans, the requested Interest
Period. . (e) Determination and Notice of Interest Rates. The Lender shall
determine each interest rate applicable to the Loans hereunder. The Lender shall
give prompt notice to the Borrower of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of manifest error.
13



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly019.jpg]
Any notice with respect to Euro-Dollar Loans shall, without the necessity of the
Lender so stating in such notice, be subject to adjustments in the Applicable
Percentage applicable to such Loans after the beginning of the Interest Period
applicable thereto. When during an Interest Period any event occurs that causes
an adjustment in the Applicable Percentage applicable to Loans to which such
Interest Period is applicable, the Lender shall give prompt notice to the
Borrower of such event and the adjusted rate of interest so determined for such
Loans, and its determination thereof shall be conclusive in the absence of
manifest error. Section 2.07 Fees. (a) Letter of Credit Fees. The Borrower shall
pay to the Lender a fee (the “Letter of Credit Fee”) for each day at a rate per
annum equal to the Applicable Percentage for the Letter of Credit Fee for such
day. The Letter of Credit Fee shall accrue from and including the Effective Date
to but excluding the last day of the Availability Period on the aggregate amount
available for drawing under any Letters of Credit outstanding on such day and
shall be payable for the account of the Lender. Any overdue Letter of Credit
Fees beyond any period of grace contemplated in Section 7.01(b) shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the rate otherwise applicable to the Letter of Credit Fees
for such day. In addition, the Borrower agrees to pay to the Lender, upon each
issuance of, payment under, and/or amendment of, a Letter of Credit, such amount
as shall at the time of such issuance, payment or amendment be the
administrative charges and expenses which the Lender is customarily charging for
issuances of, payments under, or amendments to letters of credit issued by it.
(b) Payments. Except as otherwise provided in this Section 2.07, accrued fees
under this Section 2.07 in respect of Loans and Letter of Credit Liabilities
shall be payable quarterly in arrears on each Quarterly Date, on the last day of
the Availability Period and, if later, on the date the Loans and Letter of
Credit Liabilities shall be repaid in their entirety. Fees paid hereunder shall
not be refundable under any circumstances. Section 2.08 Maturity of Loans;
Mandatory Prepayments. (a) Scheduled Repayments and Prepayments of Loans;
Overline Repayments. (i) The Revolving Loans shall mature on the Termination
Date, and any Revolving Loans and Letter of Credit Liabilities then outstanding
(together with accrued interest thereon and fees in respect thereof) shall be
due and payable or, in the case of Letters of Credit, cash collateralized
pursuant to Section 2.08(a)(ii), on such date. (ii) If on any date the aggregate
Revolving Outstandings exceed the aggregate amount of the Commitments (such
excess, a “Revolving Outstandings Excess”), the Borrower shall prepay, and there
shall become due and payable (together with accrued interest thereon) on such
date, an aggregate principal amount of Revolving Loans equal to such Revolving
Outstandings Excess. If, at a time when a Revolving Outstandings Excess exists
and (x) no Revolving Loans are outstanding or (y) the Commitment has been
terminated pursuant to this Agreement and, in either case, any Letter of Credit
Liabilities remain outstanding, then, in either case, the Borrower shall cash
collateralize any Letter of Credit Liabilities by depositing into a cash
collateral account established and maintained (including the investments made
pursuant thereto) by the Lender pursuant to a cash collateral agreement in form
and substance satisfactory to the Lender an amount in cash equal to the then
outstanding Letter of Credit Liabilities. In determining Revolving Outstandings
for purposes of this clause (ii), Letter of Credit Liabilities shall be reduced
to the extent that they are cash collateralized as contemplated by this Section
2.08(a)(ii). 14



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly020.jpg]
(b) Applications of Prepayments and Reductions. (i) Each payment or prepayment
of Loans pursuant to this Section 2.08 shall be applied to the respective Loans
of the Lender. (ii) Each payment of principal of the Loans shall be made
together with interest accrued on the amount repaid to the date of payment.
(iii) Each payment of the Loans shall be applied to such Groups of Loans as the
Borrower may designate (or, failing such designation, as determined by the
Lender). Section 2.09 Optional Prepayments and Repayments. (a) Prepayments of
Loans. Subject to Section 2.13, the Borrower may (i) upon at least one (1)
Business Days’ notice to the Lender, prepay any Base Rate Borrowing or (ii) upon
at least three (3) Business Days’ notice to the Lender, prepay any Euro-Dollar
Borrowing, in each case in whole at any time, or from time to time in part in
amounts aggregating $5,000,000 or any larger integral multiple of $1,000,000, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment. Each such optional prepayment shall be applied to
prepay the Loans of the Lender included in such Borrowing. Section 2.10 Payments
by the Borrower. The Borrower shall make each payment of principal of and
interest on the Loans and Letter of Credit Liabilities and fees hereunder (other
than fees payable directly to the Lender) not later than 12:00 Noon (New York,
New York time) on the date when due, without set- off, counterclaim or other
deduction, in Federal or other funds immediately available in New York, New
York, to the Lender at its address referred to in Section 8.01. Whenever any
payment of principal of or interest on the Base Rate Loans or Letter of Credit
Liabilities or of fees shall be due on a day which is not a Business Day, the
date for payment thereof shall be extended to the next succeeding Business Day.
Whenever any payment of principal of or interest on the Euro-Dollar Loans shall
be due on a day which is not a Business Day, the date for payment thereof shall
be extended to the next succeeding Business Day unless such Business Day falls
in another calendar month, in which case the date for payment thereof shall be
the next preceding Business Day. If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time. Section 2.11 Funding Losses. If the Borrower makes any
payment of principal with respect to any Euro-Dollar Loan pursuant to the terms
and provisions of this Agreement (any conversion of a Euro- Dollar Loan to a
Base Rate Loan pursuant to Section 2.17 being treated as a payment of such
Euro-Dollar Loan on the date of conversion for purposes of this Section 2.11) on
any day other than the last day of the Interest Period applicable thereto, or
the last day of an applicable period fixed pursuant to Section 2.06(c);
provided, that the Lender shall have delivered to the Borrower a certificate as
to the amount of such loss or expense, which certificate shall be conclusive in
the absence of manifest error. Section 2.12 Computation of Interest and Fees.
Interest on Loans based on the Base Rate hereunder (other than pursuant to
clause (iii) of the definition of “Base Rate”) and Letter of Credit Fees shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed. All other interest and fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). Section 2.13
Basis for Determining Interest Rate Inadequate, Unfair or Unavailable. If on or
prior to the first day of any Interest Period for any Euro-Dollar Loan the
Lender shall determine that no reasonable means exists for determining the
Adjusted London Interbank Offered Rate, the Lender shall 15



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly021.jpg]
forthwith give notice thereof to the Borrower, whereupon, until the Lender
notifies the Borrower that the circumstances giving rise to such suspension no
longer exist, (i) the obligations of the Lender to make Euro-Dollar Loans, or to
convert outstanding Loans into Euro-Dollar Loans shall be suspended; and (ii)
each outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on
the last day of the current Interest Period applicable thereto. Unless the
Borrower notifies the Lender at least two (2) Business Days before the date of
(or, if at the time the Borrower receives such notice the day is the date of, or
the date immediately preceding, the date of such Euro-Dollar Borrowing, by 10:00
A.M. (New York, New York time) on the date of) any Euro-Dollar Borrowing for
which a Borrowing Request has previously been given that it elects not to borrow
on such date, such Borrowing shall instead be made as a Base Rate Borrowing.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Lender determines (which determination shall be conclusive
absent manifest error), or the Borrower notifies the Lender that the Borrower
has determined, that: (i) the circumstances set forth in Section 2.13 have
occurred and such circumstances are unlikely to be temporary; (ii) the
administrator of the London Interbank Offered Rate or a Governmental Authority
having jurisdiction over the Lender has made a public statement identifying a
specific date after which the London Interbank Offered Rate shall no longer be
made available, or used for determining the interest rate of loans (such
specific date, the “Scheduled Unavailability Date”), or (iii) any applicable
interest rate specified herein (other than the Prime Rate or the Federal Funds
Rate) is no longer a widely recognized benchmark rate for newly originated loans
in the U.S. syndicated loan market in the applicable currency, then, reasonably
promptly after such determination by the Lender or receipt by the Lender of such
notice, as applicable, the Lender and such Borrower shall negotiate in good
faith to amend this Agreement to replace the London Interbank Offered Rate with
an alternate benchmark rate (including any mathematical or other adjustments to
the benchmark (if any) incorporated therein) (any such proposed rate, a “LIBOR
Successor Rate”), together with any proposed LIBOR Successor Rate Conforming
Changes (as defined below) and any such amendment shall become effective at 5:00
P.M. (New York, New York time) on the fifth Business Day after the Lender shall
have posted such proposed amendment to the Borrower. Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the Lender,
such LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Lender. If no LIBOR Successor Rate has been determined and the
circumstances under clause (i) above exist or the Scheduled Unavailability Date
has occurred (as applicable), the Lender will promptly so notify each Borrower.
Thereafter, (x) the obligation of the Lender to make or maintain Euro-Dollar
Loans shall be suspended (to the extent of the affected Euro-Dollar Loans or
Interest Periods only), and (y) the London Interbank Offered Rate component
shall no longer be utilized in determining the Base Rate. Upon receipt of such
notice, any Borrower may revoke any pending request for a Borrowing of,
conversion to, or continuation of Euro-Dollar Loans (to the extent of the
affected Euro-Dollar Loans or Interest Periods) or, failing that, will be deemed
to have converted such request into a Base Rate Borrowing (subject to the
foregoing clause (y)) in the amount specified therein. Notwithstanding anything
else herein, any definition of LIBOR Successor Rate shall provide that in no
event shall such LIBOR Successor Rate be less than 0% for purposes of this
Agreement. For purposes hereof, “LIBOR Successor Rate Conforming Changes” means,
with respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, determined by the Lender with the consent of the Borrower, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Lender in a manner substantially consistent with
market practice (or, if the Lender determines that adoption of any 16



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly022.jpg]
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Lender. Section 2.14 Illegality. If,
on or after the Effective Date, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Lender (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency shall make it unlawful
or impossible for the Lender (or its Applicable Lending Office) to make,
maintain or fund its Euro-Dollar Loans and the Lender shall give notice thereof
to the Borrower, whereupon until the Lender notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
the Lender to make Euro-Dollar Loans, or to convert outstanding Loans into
Euro-Dollar Loans, shall be suspended. Before giving any notice to the Lender
pursuant to this Section, the Lender shall designate a different Applicable
Lending Office if such designation will avoid the need for giving such notice
and will not, in the judgment of the Lender, be otherwise disadvantageous to the
Lender. If such notice is given, each Euro-Dollar Loan of the Lender then
outstanding shall be converted to a Base Rate Loan either (a) on the last day of
the then current Interest Period applicable to such Euro-Dollar Loan if the
Lender may lawfully continue to maintain and fund such Loan to such day or (b)
immediately if the Lender shall determine that it may not lawfully continue to
maintain and fund such Loan to such day. Section 2.15 Increased Cost and Reduced
Return. (a) Increased Costs. If after the Effective Date, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency shall
(i) impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System), special deposit, insurance assessment or similar
requirement against Letters of Credit issued or participated in by, assets of,
deposits with or for the account of or credit extended by, the Lender (or its
Applicable Lending Office), (ii) subject the Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Euro-Dollar Loan made by it, or
change the basis of taxation of payments to the Lender in respect thereof (other
than (A) Taxes, (B) Other Taxes and (C) the imposition of, or any change in the
rate of, any taxes described in clauses (i) through (iv) of the definition of
Taxes in Section 2.16(a), (D) Connection Income Taxes, and (E) Taxes
attributable to a Lender’s failure to comply with Section 2.16(e)) and or (iii)
impose on the Lender (or its Applicable Lending Office) or on the United States
market for certificates of deposit or the London interbank market any other
condition affecting its Euro-Dollar Loans, Notes, obligation to make Euro-
Dollar Loans or obligations hereunder in respect of Letters of Credit, and the
result of any of the foregoing is to increase the cost to the Lender (or its
Applicable Lending Office) of making or maintaining any Euro-Dollar Loan, or of
issuing or participating in any Letter of Credit, or to reduce the amount of any
sum received or receivable by the Lender (or its Applicable Lending Office)
under this Agreement or under its Notes with respect thereto, then, within
fifteen (15) days after demand by the Lender, the Borrower shall pay to the
Lender such additional amount or amounts, as determined by the Lender in good
faith, as will compensate the Lender for such increased cost or reduction,
solely to the extent that any such additional amounts were incurred by the
Lender within ninety (90) days of such demand. (b) Capital Adequacy. If the
Lender shall have determined that, after the Effective Date, the 17



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly023.jpg]
adoption of any applicable law, rule or regulation regarding capital adequacy or
liquidity, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of the Lender (or any Person controlling the Lender) as a consequence
of the Lender’s obligations hereunder to a level below that which the Lender (or
any Person controlling the Lender) could have achieved but for such adoption,
change, request or directive (taking into consideration its policies with
respect to capital adequacy), then from time to time, within fifteen (15) days
after demand by the Lender, the Borrower shall pay to the Lender such additional
amount or amounts as will compensate the Lender (or any Person controlling the
Lender) for such reduction, solely to the extent that any such additional
amounts were incurred by the Lender within ninety (90) days of such demand. (c)
Notices. The Lender will promptly notify the Borrower of any event of which it
has knowledge, occurring after the Effective Date, that will entitle the Lender
to compensation pursuant to this Section and will designate a different
Applicable Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the judgment of the Lender, be
otherwise disadvantageous to the Lender. A certificate of the Lender claiming
compensation under this Section and setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error. In determining such amount, the Lender may use
any reasonable averaging and attribution methods. (d) Notwithstanding anything
to the contrary herein, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “change in law” under this Article II
regardless of the date enacted, adopted or issued and (z) except as may be
provided in Section 2.15(a), the Lender shall not be entitled to assert any
claim under this Section 2.15 in respect of or attributable to taxes. Section
2.16 Taxes. (a) Payments Net of Certain Taxes. Any and all payments made by or
on account of any Loan Party to or for the account of the Lender hereunder or
under any other Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, charges and withholdings and all liabilities with respect thereto,
excluding: (i) taxes imposed on or measured by the net income (including branch
profits or similar taxes) of, and gross receipts, franchise or similar taxes
imposed on, the Lender (A) by the jurisdiction (or subdivision thereof) under
the laws of which the Lender is organized or in which its principal executive
office is located or, in the case of the Lender, in which its Applicable Lending
Office is located, or (B) that are Other Connection Taxes, (ii) in the case of
the Lender, any United States withholding tax imposed on such payments, but only
to the extent that the Lender is subject to United States withholding tax at the
time the Lender first becomes a party to this Agreement or changes its
Applicable Lending Office, (iii) any backup withholding tax imposed by the
United States (or any state or locality thereof) on the Lender, and (iv) any
taxes imposed by FATCA (all such nonexcluded taxes, duties, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If any Loan Party shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder or under any other Loan Document to
the Lender, (i) the sum payable shall be increased as necessary so that after
making all such required deductions (including deductions applicable to
additional sums payable under this Section 2.16(a)) the Lender receives an
amount equal to the sum it would have received had no such deductions 18



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly024.jpg]
been made, (ii) such Loan Party shall make such deductions, (iii) such Loan
Party shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable law and (iv) such Loan Party shall
deliver to the Lender the original or a certified copy of a receipt evidencing
payment thereof. (b) Other Taxes. In addition, each Loan Party agrees to pay any
and all present or future stamp or court or documentary taxes and any other
excise or property taxes, or similar charges or levies, which arise from any
payment made pursuant to this Agreement, any Note or any other Loan Document or
from the execution, delivery, performance, registration or enforcement of, or
otherwise with respect to, this Agreement, any Note or any other Loan Document
(collectively, “Other Taxes”). (c) Indemnification. Each Loan Party agrees to
jointly and severally indemnify the Lender for the full amount of Taxes and
Other Taxes (including, without limitation, any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 2.16(c)),
whether or not correctly or legally asserted, paid by the Lender and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto as certified in good faith to the Borrower by the Lender seeking
indemnification pursuant to this Section 2.16(c). This indemnification shall be
paid within 15 days after the Lender makes demand therefor. (d) Refunds or
Credits. If the Lender receives a refund, credit or other reduction from a
taxation authority for any Taxes or Other Taxes for which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 2.16, it shall within fifteen (15)
days from the date of such receipt pay over the amount of such refund, credit or
other reduction to the Borrower (but only to the extent of indemnity payments
made or additional amounts paid by the Loan Parties under this Section 2.16 with
respect to the Taxes or Other Taxes giving rise to such refund, credit or other
reduction), net of all reasonable out-of-pocket expenses of the Lender and
without interest (other than interest paid by the relevant taxation authority
with respect to such refund, credit or other reduction); provided, however, that
each Loan Party agrees to repay, upon the request of the Lender, the amount paid
over to the Borrower (plus penalties, interest or other charges) to the Lender
in the event the Lender is required to repay such refund or credit to such
taxation authority. (e) Tax Forms and Certificates. (i) Any Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Borrower on or about the date on which such Lender becomes
a Lender under this Agreement, at any time such Lender changes its Applicable
Lending Office and from time to time thereafter upon the reasonable request of
the Borrower, executed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax; (ii) any Lender that is not a
“United States person” within the meaning of Section 7701(a)(3) of the Code (a
“Non-U.S. Lender”) shall, to the extent it is legally entitled to do so, deliver
to Borrower (in such number of copies as shall be requested by the recipient) on
or about the date on which such Non- U.S. Lender becomes a Lender under this
Agreement, at any time such Lender changes its Applicable Lending Office and
from time to time thereafter upon the reasonable request of the Borrower,
whichever of the following is applicable:: (A) in the case of a Non-U.S. Lender
claiming the benefits of an income tax treaty to which the United States is a
party (x) with respect to payments of interest under any Loan Document, executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty; (B) executed
copies of IRS Form W- 8ECI; (C) in the case of a Non-U.S. Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit D-1 to the effect
that such Non-U.S. Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, or a 19



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly025.jpg]
“controlled foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W- 8BEN-E; or (D) to the extent a Non-U.S.
Lender is not the beneficial owner, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-1 or D-2, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-2 on behalf of
each such direct and indirect partner; (iii) any Non- U.S. Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower (in such number
of copies as shall be requested by the recipient) on or about the date which
such Non-U.S. Lender becomes a Lender under this Agreement, at any time such
Lender changes its Applicable Lending Office and from time to time thereafter
upon the reasonable request of the Borrower), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to determine the withholding or deduction required to be made; and (iv)
if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower as may be
necessary for the Borrower to comply with its obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of clause (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. (f) Exclusions. No
Loan Party shall be required to indemnify any Non-U.S. Lender, or to pay any
additional amount to any Non-U.S. Lender, pursuant to Sections 2.16(a), (b) or
(c) in respect of Taxes or Other Taxes to the extent that the obligation to
indemnify or pay such additional amounts, would not have arisen but for the
failure of such Non-U.S. Lender to comply with the provisions of Section
2.16(e). (g) Mitigation. If any Loan Party is required to pay additional amounts
to or for the account of the Lender pursuant to this Section 2.16, then the
Lender will use reasonable efforts (which shall include efforts to rebook the
Revolving Loans held by the Lender to a new Applicable Lending Office, or
through another branch or affiliate of the Lender) to change the jurisdiction of
its Applicable Lending Office if, in the good faith judgment of the Lender, such
efforts (i) will eliminate or, if it is not possible to eliminate, reduce to the
greatest extent possible any such additional payment which may thereafter accrue
and (ii) is not otherwise disadvantageous, in the sole determination of the
Lender, to the Lender. The Lender claiming any indemnity payment or additional
amounts payable pursuant to this Section shall use reasonable efforts
(consistent with legal and regulatory restrictions) to deliver to Borrower any
certificate or document reasonably requested in writing by the Borrower or to
change the jurisdiction of its Applicable Lending Office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
indemnity payment or additional amounts that may thereafter accrue and would
not, in the sole determination of the Lender, be otherwise disadvantageous to
the Lender. (h) Confidentiality. Nothing contained in this Section shall require
the Lender to make available any of its tax returns (or any other information
that it deems to be confidential or proprietary). 20



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly026.jpg]
Section 2.17 Base Rate Loans Substituted for Affected Euro-Dollar Loans. If (a)
the obligation of the Lender to make or maintain, or to convert outstanding
Loans to, Euro-Dollar Loans has been suspended pursuant to Section 2.13 or (b)
the Lender has demanded compensation under Section 2.15(a) with respect to its
Euro-Dollar Loans and, in any such case, the Borrower shall, by at least four
Business Days’ prior notice to the Lender, have elected that the provisions of
this Section shall apply to the Lender, then, unless and until the Lender
notifies the Borrower that the circumstances giving rise to such suspension or
demand for compensation no longer apply: (i) all Loans which would otherwise be
made by the Lender as (or continued as or converted into) Euro-Dollar Loans
shall instead be Base Rate Loans (on which interest and principal shall be
payable contemporaneously with the related Euro Dollar Loans of the Lender;) and
(ii) after each of its Euro-Dollar Loans has been repaid, all payments of
principal that would otherwise be applied to repay such Loans shall instead be
applied to repay its Base Rate Loans. If the Lender notifies the Borrower that
the circumstances giving rise to such notice no longer apply, the principal
amount of each such Base Rate Loan shall be converted into a Euro-Dollar Loan on
the first day of the next succeeding Interest Period applicable. Section 2.18
Adjustments to the Maximum Facility Amount. (a) Subject to the terms and
conditions of this Agreement, the Borrower may, during the Availability Period
by delivering to the Lender a Request for an Adjustment in the form of Exhibit
E, request an increase or decrease to the Maximum Facility Amount (each an
“Optional Adjustment”); provided that the Borrower may not request any
adjustment after the occurrence and during the continuance of a Default. (b) As
a condition precedent to an Optional Adjustment, the Loan Parties shall deliver
to the Lender a certificate of the Loan Parties dated the effective date of the
Optional Adjustment, signed by Authorized Officers of each Loan Party,
certifying that: (i) the resolutions adopted by each Loan Party approving or
consenting to such Optional Adjustment are attached thereto and such resolutions
are true and correct and have not been altered, amended or repealed and are in
full force and effect, (ii) before and after giving effect to the Optional
Adjustment, (A) the representations and warranties contained in Article V and
the other Loan Documents are true and correct in all material respects (except
to the extent any such representation and warranty is qualified by materiality
or reference to Material Adverse Effect, in which case, such representation and
warranty shall be true and correct in all respects) on and as of the effective
date of the Optional Adjustment, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they were
true and correct in all material respects (except to the extent any such
representation and warranty was qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty was
true and correct in all respects) as of such earlier date, and (B) that no
Default exists, is continuing, or would result from the Optional Adjustment and
(iii) any necessary governmental, regulatory and third party approvals required
to approve the Optional Increase, are attached thereto and remain in full force
and effect, in each case without any action being taken by any competent
authority which could restrain or prevent such transaction or impose, in the
reasonable judgment of the Lender, materially adverse conditions upon the
consummation of the Optional Adjustment. Upon the request of the Lender, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to the
order of such Lender in accordance with Section 2.05(d). Section 2.19
Termination of the Facility. Notwithstanding anything herein to the contrary,
the Lender may elect at any time, in its sole discretion, to terminate this
Agreement (regardless of whether 21



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly027.jpg]
any Event of Default has occurred or is continuing at the time the Lender elects
to exercise such right). Upon such termination, at the demand of the Lender, the
Borrower will (i) pay in full all outstanding loans, all interest accrued and
unpaid thereon and all other amounts payable under this Agreement and (ii)
deposit in an account designated by and with the Lender, in the name of the
Lender, in same day funds, an amount equal to 103% of the aggregate undrawn
stated amounts of all Letters of Credit that are outstanding on such date.
ARTICLE III LETTERS OF CREDIT Section 3.01 Letters of Credit. (a) The Lender
agrees, on the terms and conditions set forth in this Agreement, to consider
requests from the Borrower or any of its Subsidiaries that the Lender (i) make
Revolving Loans from time to time on any business Day during the Availability
Period or (ii) issue Letters of Credit from time to time on any Business Day
during the Availability Period for the account, and upon the request, of the
Borrower and in support of such obligations of the Borrower or any Affiliate of
the Borrower that are reasonably acceptable to the Lender. (b) Notwithstanding
anything to the contrary set forth herein, this Agreement is not a commitment on
the part of the Lender to make any Revolving Loan or issue any Letter of Credit
but rather sets forth the procedures to be used in connection with requests from
the Borrower or any of its Subsidiaries for the Lender to issue Letters of
Credit from time to time during the period from the Closing Date until the
Termination Date and, if the Lender issues any Letters of Credit hereunder, the
Borrower’s obligations to the Lender with respect thereto. Section 3.02 Method
of Issuance of Letters of Credit. The Borrower shall give the Lender notice
substantially in the form of Exhibit A-3 to this Agreement (a “Letter of Credit
Request”) of the requested issuance or extension of an Letter of Credit prior to
1:00 P.M. (New York, New York time) three Business Days prior to the proposed
date of the issuance or extension of Letters of Credit (which shall be a
Business Day) (or such shorter period as may be agreed by the Lender in any
particular instance), specifying the date such Letter of Credit is to be issued
or extended and describing the terms of such Letter of Credit and the nature of
the transactions to be supported thereby. The extension or renewal of any Letter
of Credit shall be deemed to be an issuance of such Letter of Credit, and if any
Letter of Credit contains a provision pursuant to which it is deemed to be
extended unless notice of termination is given by the Lender, the Lender shall
timely give such notice of termination unless it has theretofore timely received
a Letter of Credit Request and the other conditions to issuance of a Letter of
Credit have theretofore been met with respect to such extension. No Letter of
Credit shall have a term of more than one year, provided, that no Letter of
Credit shall have a term extending or be so extendible beyond the fifth Business
Day before the Termination Date; provided, further, that a Letter of Credit may
have a term extending or be so extendible (whether by extension or at the time
of issuance) beyond the fifth Business Day before the Termination Date, so long
as (A) such Letter of Credit is Cash Collateralized on the Termination Date and
(B) the stated expiry date is no more than one year from the date of issuance or
extension thereof.. Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Lender will deliver to the Borrower a true and
complete copy of 22



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly028.jpg]
such Letter of Credit or amendment. Section 3.03 Conditions to Issuance of
Letters of Credit. The issuance by the Lender of each Letter of Credit shall, in
addition to the conditions precedent set forth in Article IV, be subject to the
conditions precedent that (a) such Letter of Credit shall be satisfactory in
form and substance to the Lender, and (b) the Borrower and, if applicable, any
such Affiliate of the Borrower, shall have executed and delivered such other
instruments and agreements relating to such Letter of Credit as the Lender shall
have reasonably requested. Section 3.04 Drawings under Letters of Credit. Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the Lender shall determine in accordance with the
terms of such Letter of Credit whether such drawing should be honored. If the
Lender determines that any such drawing shall be honored, the Lender shall make
available to such beneficiary in accordance with the terms of such Letter of
Credit the amount of the drawing and shall notify the Borrower as to the amount
to be paid as a result of such drawing and the payment date. Section 3.05
Reimbursement Obligations. The Borrower shall be irrevocably and unconditionally
obligated forthwith to reimburse the Lender for any amounts paid by the Lender
upon any drawing under any Letter of Credit, together with any and all
reasonable charges and expenses which the Lender may pay or incur relative to
such drawing and interest on the amount drawn at the rate applicable to Base
Rate Loans for each day from and including the date such amount is drawn to but
excluding the date such reimbursement payment is due and payable. Such
reimbursement payment shall be due and payable (a) at or before 1:00 P.M. (New
York, New York time) on the date the Lender notifies the Borrower of such
drawing, if such day is a Business Day and such notice is given at or before
10:00 A.M. (New York, New York time) on such date or (b) at or before 10:00 A.M.
(New York, New York time) on the next succeeding Business Day, if such notice is
given after 10:00 A.M. (New York, New York time) on a Business Day or at any
time on a day that is not a Business Day; provided, that no payment otherwise
required by this sentence to be made by the Borrower at or before 1:00 P.M. (New
York, New York time) on any day shall be overdue hereunder if arrangements for
such payment satisfactory to the Lender, in its reasonable discretion, shall
have been made by the Borrower at or before 1:00 P.M. (New York, New York time)
on such day and such payment is actually made at or before 3:00 P.M. (New York,
New York time) on such day. In addition, the Borrower agrees to pay to the
Lender interest, payable on demand, on any and all amounts not paid by the
Borrower to the Lender when due under this Section 3.05, for each day from and
including the date when such amount becomes due to but excluding the date such
amount is paid in full, whether before or after judgment, at a rate per annum
equal to the sum of 2% plus the rate applicable to Base Rate Loans for such day.
Each payment to be made by the Borrower pursuant to this Section 3.05 shall be
made to the Lender in Federal or other funds immediately available to it at its
address referred to Section 8.01. Section 3.06 Reliance. Any action taken or
omitted to be taken by the Lender under or in connection with any Letter of
Credit shall not create for the Lender any resulting liability if taken or
omitted in the absence of gross negligence or willful misconduct. Lender shall
be entitled (but not obligated) to rely, and shall be fully protected in
relying, on the representation and warranty by the Borrower set forth in the
last sentence of Section 4.02 to establish whether the conditions specified in
clauses (b) and (c) of Section 4.02 are met in connection with any issuance or
extension of a Letter of Credit. Lender shall be entitled to rely, and shall be
fully protected in relying, upon advice and statements of legal counsel,
independent accountants and other experts selected by the Lender and upon any
Letter of Credit, draft, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopier, telex or teletype message,
statement, order or other document believed by it in good faith to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons, and may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary unless the beneficiary and the Borrower shall have
23



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly029.jpg]
notified the Lender that such documents do not comply with the terms and
conditions of the Letter of Credit. The Lender shall be fully justified in
refusing to take any action requested of it under this Section in respect of any
Letter of Credit. Notwithstanding any other provision of this Section, the
Lender shall in all cases be fully protected in acting, or in refraining from
acting, under this Section in respect of any Letter of Credit in accordance with
a request of the Lender, and such request and any action taken or failure to act
pursuant hereto shall be binding upon the Lender and all future holders of
participations in such Letter of Credit; provided, that this sentence shall not
affect any rights the Borrower may have against the Lender that make such
request. Section 3.07 Obligations in Respect of Letters of Credit Unconditional.
The obligations of the Borrower under Section 3.05 above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under all circumstances whatsoever, including,
without limitation, the following circumstances: (a) any lack of validity or
enforceability of this Agreement or any Letter of Credit or any document related
hereto or thereto; (b) any amendment or waiver of or any consent to departure
from all or any of the provisions of this Agreement or any Letter of Credit or
any document related hereto or thereto; (c) the use which may be made of the
Letter of Credit by, or any acts or omission of, a beneficiary of a Letter of
Credit (or any Person for whom the beneficiary may be acting); (d) the existence
of any claim, set-off, defense or other rights that the Borrower may have at any
time against a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting), the Lender or any other Person, whether in
connection with this Agreement or any Letter of Credit or any document related
hereto or thereto or any unrelated transaction; (e) any statement or any other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect whatsoever; (f) payment under a Letter of Credit against
presentation to the Lender of a draft or certificate that does not comply with
the terms of such Letter of Credit; provided, that the Lender’s determination
that documents presented under such Letter of Credit comply with the terms
thereof shall not have constituted gross negligence or willful misconduct of the
Lender; or (g) any other act or omission to act or delay of any kind by the
Lender or any other Person or any other event or circumstance whatsoever that
might, but for the provisions of this subsection (g), constitute a legal or
equitable discharge of the Borrower’s obligations hereunder. Nothing in this
Section 3.07 is intended to limit the right of the Borrower to make a claim
against the Lender for damages as contemplated by the proviso to the first
sentence of Section 3.09. Section 3.08 Indemnification in Respect of Letters of
Credit. Neither the Lender nor its affiliates nor any of their respective
officers, directors, employees or agents shall be liable or responsible, by
reason of or in connection with the execution and delivery or transfer of or
payment or failure to pay under any Letter of Credit, including, without
limitation, any of the circumstances enumerated in Section 3.07, as well as (i)
any error, omission, interruption or delay in transmission or delivery of any
messages, by mail, cable, telegraph, telex or otherwise, (ii) any error in
interpretation of technical terms, (iii) any loss or delay in the transmission
of any document required in order to make a drawing under a Letter of Credit,
(iv) 24



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly030.jpg]
any consequences arising from causes beyond the control of such indemnitee,
including without limitation, any government acts, or (v) any other
circumstances whatsoever in making or failing to make payment under such Letter
of Credit; provided, that the Borrower shall not be required to indemnify the
Lender for any claims, damages, losses, liabilities, costs or expenses, and the
Borrower shall have a claim against the Lender for direct (but not
consequential) damages suffered by it, to the extent found by a court of
competent jurisdiction in a final, non-appealable judgment or order to have been
caused by (i) the willful misconduct or gross negligence of the Lender in
determining whether a request presented under any Letter of Credit issued by it
complied with the terms of such Letter of Credit or (ii) the Lender’s failure to
pay under any Letter of Credit issued by it after the presentation to it of a
request strictly complying with the terms and conditions of such Letter of
Credit. Nothing in this Section 3.08 is intended to limit the obligations of the
Borrower under any other provision of this Agreement. Section 3.09 ISP98. The
rules of the “International Standby Practices 1998” as published by the
International Chamber of Commerce most recently at the time of issuance of any
Letter of Credit shall apply to such Letter of Credit unless otherwise expressly
provided in such Letter of Credit. ARTICLE IV CONDITIONS Section 4.01 Conditions
to Closing. The obligation of the Lender to make a Loan or issue a Letter of
Credit on the occasion of the first Credit Event hereunder is subject to the
satisfaction of the following conditions: (a) This Agreement. The Lender shall
have received counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Lender in form satisfactory to it of telegraphic,
telex, facsimile or other written confirmation from such party of execution of a
counterpart hereof by such party). (b) Notes. On or prior to the Effective Date,
the Lender shall have received a duly executed Note for the account of the
Lender requesting delivery of a Note pursuant to Section 2.05. (c) Officers’
Certificate. The Lender shall have received a certificate dated the Effective
Date signed on behalf of each Loan Party by any Authorized Officer of such Loan
Party stating that (A) on the Effective Date and after giving effect to the
Loans and Letters of Credit being made or issued on the Effective Date, no
Default shall have occurred and be continuing, and (B) the representations and
warranties of such Loan Party contained in the Loan Documents are true and
correct on and as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date in which
case they were true and correct as of such earlier date. (d) Secretary’s
Certificates. On the Effective Date, the Lender shall have received (i) a
certificate of the Secretary of State (or equivalent body) of the jurisdiction
of incorporation dated as of a recent date, as to the good standing of each Loan
Party and (ii) a certificate of the Secretary or an Assistant Secretary of each
Loan Party dated the Effective Date and certifying (A) that attached thereto is
a true, correct and complete copy of (x) the articles of incorporation of such
Loan Party certified by the Secretary of State (or equivalent body) of the
jurisdiction of incorporation of such Loan Party and (y) the bylaws of such Loan
Party, (B) as to the absence of dissolution or liquidation proceedings by or
against such Loan Party, (C) that attached thereto is a true, correct and
complete copy of resolutions adopted by the board of directors of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such Loan Party is a party and each other document delivered in
connection herewith or therewith and that such resolutions have not been amended
and are in full force and effect on the date of such certificate and (D) as to
the incumbency and specimen signatures of each officer of such Loan Party
executing the Loan Documents to which such Loan Party is a party or any other
document delivered 25



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly031.jpg]
in connection herewith or therewith. (e) Opinions of Counsel. On the Effective
Date, the Lender shall have received from counsel to the Loan Parties, opinions
addressed to the Lender, dated the Effective Date, substantially in the form of
Exhibit C hereto. (f) Consents. All necessary governmental (domestic or
foreign), regulatory and third party approvals, if any, authorizing borrowings
hereunder in connection with the transactions contemplated by this Agreement and
the other Loan Documents shall have been obtained and remain in full force and
effect, in each case without any action being taken by any competent authority
which could restrain or prevent such transaction or impose, in the reasonable
judgment of the Lender, materially adverse conditions upon the consummation of
such transactions; provided that any such approvals with respect to increases in
the Maximum Facility Amount as contemplated by Section 2.18 need not be obtained
or provided until Borrower makes any such election. (g) Payment of Fees. All
costs, fees and expenses due to the Arranger and the Lender accrued through the
Effective Date shall have been paid in full. (h) Counsel Fees. The Lender shall
have received full payment from the Borrower of the fees and expenses of Winston
& Strawn LLP described in Section 8.03 which are billed through the Effective
Date and which have been invoiced one Business Day prior to the Effective Date.
Section 4.02 Conditions to All Credit Events. The obligation of the Lender to
consider any Credit Event hereunder is subject to the satisfaction of the
following conditions: (a) receipt by the Lender of a Borrowing Request as
required by Section 2.03, or receipt by the Lender of a Letter of Credit Request
as required by Section 3.02; (b) the fact that, immediately before and after
giving effect to such Credit Event, no Default shall have occurred and be
continuing; and (c) the fact that the representations and warranties of the Loan
Parties contained in this Agreement and the other Loan Documents shall be true
and correct on and as of the date of such Credit Event, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were true and correct as of such earlier date and except for
the representations in Section 5.04(c), Section 5.05, Section 5.13 and Section
5.14(a), which shall be deemed only to relate to the matters referred to therein
on and as of the Effective Date. Each Credit Event under this Agreement shall be
deemed to be a representation and warranty by the Loan Parties on the date of
such Credit Event as to the facts specified in clauses (b) and (c) of this
Section. ARTICLE V REPRESENTATIONS AND WARRANTIES The Guarantor represents and
warrants that, and as to the Borrower, the Borrower represents and warrants
that: Section 5.01 Status. The Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the corporate authority to execute and deliver this Agreement and each other
Loan Document to which it is a party and perform its obligations hereunder and
thereunder. The Guarantor is a corporation duly organized, validly existing and
in good standing 26



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly032.jpg]
under the laws of the Commonwealth of Pennsylvania and has the corporate
authority to execute and deliver this Agreement and each other Loan Document to
which it is a party and perform its obligations hereunder and thereunder.
Section 5.02 Authority; No Conflict. The execution, delivery and performance by
each Loan Party of this Agreement and each other Loan Document to which it is a
party have been duly authorized by all necessary corporate action and do not
violate (i) any provision of law or regulation, or any decree, order, writ or
judgment, (ii) any provision of its articles of incorporation or bylaws, or
(iii) result in the breach of or constitute a default under any indenture or
other agreement or instrument to which such Loan Party is a party; provided that
any election to increase the Maximum Facility Amount as contemplated in Section
2.18 shall require further authorization of each Loan Party’s governing body and
may require additional authorizations, consents or approvals from a Governmental
Authority. Section 5.03 Legality; Etc. This Agreement and each other Loan
Document (other than the Notes) to which such Loan Party is a party constitute
the legal, valid and binding obligations of such Loan Party, and the Notes, when
executed and delivered in accordance with this Agreement, will constitute legal,
valid and binding obligations of the Borrower, in each case enforceable against
the Borrower in accordance with their terms except to the extent limited by (a)
bankruptcy, insolvency, fraudulent conveyance or reorganization laws or by other
similar laws relating to or affecting the enforceability of creditors’ rights
generally and by general equitable principles which may limit the right to
obtain equitable remedies regardless of whether enforcement is considered in a
proceeding of law or equity or (b) any applicable public policy on
enforceability of provisions relating to contribution and indemnification.
Section 5.04 Financial Condition. (a) Audited Financial Statements. The
consolidated balance sheet of the Guarantor and its Consolidated Subsidiaries as
of December 31, 2019 and the related consolidated statements of income and cash
flows for the fiscal year then ended, reported on by Deloitte & Touche LLP,
copies of which have been delivered to the Lender, fairly present, in conformity
with GAAP, the consolidated financial position of the Guarantor and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year. (b) [Intentionally Omitted]. (c)
Material Adverse Change. Since December 31, 2019 there has been no change in the
business, assets, financial condition or operations of the Guarantor and its
Consolidated Subsidiaries, considered as a whole that would materially and
adversely affect the Guarantor’s ability to perform any of its obligations under
this Agreement, the Notes or the other Loan Documents. Since December 31, 2019
there has been no change in the business, assets, financial condition or
operations of the Borrower that would materially and adversely affect the
Borrower’s ability to perform any of its obligations under this Agreement, the
Notes or the other Loan Documents. Section 5.05 Litigation. Except as disclosed
in or contemplated by the Guarantor’s Annual Report on Form 10-K filed with the
SEC for the fiscal year ended December 31, 2019 or any subsequent report of the
Guarantor filed with the SEC on Form 10-K, 10-Q or 8-K, or as otherwise
disclosed in writing to the Lender prior to the Effective Date, no litigation,
arbitration or administrative proceeding against the Guarantor or any of its
Subsidiaries is pending or, to the Guarantor’s knowledge, threatened, which
would reasonably be expected to materially and adversely affect the ability of
any Loan Party to perform any of its obligations under this Agreement, the Notes
or the other Loan Documents. There is no litigation, arbitration or
administrative proceeding pending or, to the knowledge of any Loan Party,
threatened which questions the validity of this Agreement or the other Loan
Documents to which it is a party. 27



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly033.jpg]
Section 5.06 No Violation. No part of the proceeds of the borrowings by
hereunder will be used, directly or indirectly by the Borrower for the purpose
of purchasing or carrying any “margin stock” within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System, or for any other
purpose which violates, or which conflicts with, the provisions of Regulations U
or X of said Board of Governors. The Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any such “margin stock”. Section 5.07 ERISA.
Each member of the ERISA Group has fulfilled its obligations under the minimum
funding standards of ERISA and the Internal Revenue Code with respect to each
Material Plan and is in compliance in all material respects with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Material Plan. No member of the ERISA Group has (i) sought a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code in
respect of any Material Plan, (ii) failed to make any contribution or payment to
any Material Plan, or made any amendment to any Material Plan, which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security under ERISA or the Internal Revenue Code or (iii) incurred any
material liability under Title IV of ERISA other than a liability to the PBGC
for premiums under Section 4007 of ERISA. Section 5.08 Governmental Approvals.
No authorization, consent or approval from any Governmental Authority is
required for the execution, delivery and performance by any Loan Party of this
Agreement, the Notes and the other Loan Documents to which it is a party and
except such authorizations, consents and approvals as shall have been obtained
prior to the Effective Date and shall be in full force and effect; provided that
any election to increase the Maximum Facility Amount as contemplated in Section
2.18 shall require further authorization of each Loan Party’s governing body and
may require additional authorizations, consents or approvals from a Governmental
Authority. Section 5.09 Investment Company Act. Neither the Borrower nor the
Guarantor is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Section 5.10 Tax Returns and Payments. Each
Loan Party has filed or caused to be filed all Federal, state, local and foreign
income tax returns required to have been filed by it and has paid or caused to
be paid all income taxes shown to be due on such returns except income taxes
that are being contested in good faith by appropriate proceedings and for which
such Loan Party shall have set aside on its books appropriate reserves with
respect thereto in accordance with GAAP or that would not reasonably be expected
to have a Material Adverse Effect. Section 5.11 Compliance with Laws. (a) To the
knowledge of the Guarantor, the Guarantor and its Material Subsidiaries are in
compliance with all applicable laws, regulations and orders of any Governmental
Authority, domestic or foreign, in respect of the conduct of their respective
businesses and the ownership of their respective property (including, without
limitation, compliance with all applicable ERISA and Environmental Laws and the
requirements of any permits issued under such Environmental Laws), except to the
extent (i) any alleged non-compliance is being contested in good faith by
appropriate proceedings or (ii) such non-compliance would not reasonably be
expected to materially and adversely affect the ability of the Loan Parties to
perform any of their respective obligations under this Agreement, the Notes or
any other Loan Document to which they are a party; and (b) To the knowledge of
the Borrower, the Borrower is in compliance with all applicable laws,
regulations and orders of any Governmental Authority, domestic or foreign, in
respect of the conduct of its business, except to the extent (i) any alleged
non-compliance is being contested in good faith by appropriate proceedings or
(ii) such non-compliance would not reasonably be expected to materially and
adversely affect the ability of the Borrower to perform any of its obligations
under this Agreement, the Notes or any other Loan Document to which it is a
party. 28



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly034.jpg]
Section 5.12 No Default. No Default has occurred and is continuing. Section 5.13
Environmental Matters. (a) Except (x) as disclosed in or contemplated by the
Guarantor’s Annual Report on Form 10-K filed with the SEC for the fiscal year
ended December 31, 2019, or in any subsequent report of the Guarantor filed with
the SEC on Form 10-K, 10-Q or 8-K or as otherwise disclosed in writing to the
Lender, or (y) to the extent that the liabilities of the Guarantor and its
Subsidiaries, taken as a whole, that relate to or could reasonably be expected
to result from the matters referred to in clauses (i) through (iii) below of
this Section 5.13(a), inclusive, would not reasonably be expected to result in a
Material Adverse Effect: (i) no notice, notification, citation, summons,
complaint or order has been received by the Guarantor or any of its
Subsidiaries, no penalty has been assessed nor is any investigation or review
pending or, to the Guarantor’s or any of its Subsidiaries’ knowledge, threatened
by any governmental or other entity with respect to any (A) alleged violation by
or liability of the Guarantor or any of its Subsidiaries of or under any
Environmental Law, (B) alleged failure by the Guarantor or any of its
Subsidiaries to have any environmental permit, certificate, license, approval,
registration or authorization required in connection with the conduct of its
business or (C) generation, storage, treatment, disposal, transportation or
release of Hazardous Substances; (ii) to the Guarantor’s or any of its
Subsidiaries’ knowledge, no Hazardous Substance has been released (and no
written notification of such release has been filed) (whether or not in a
reportable or threshold planning quantity) at, on or under any property now or
previously owned, leased or operated by the Guarantor or any of its
Subsidiaries; and (iii) no property now or previously owned, leased or operated
by the Guarantor or any of its Subsidiaries or, to the Guarantor’s or any of its
Subsidiaries’ knowledge, any property to which the Guarantor or any of its
Subsidiaries has, directly or indirectly, transported or arranged for the
transportation of any Hazardous Substances, is listed or, to the Guarantor’s or
any of its Subsidiaries’ knowledge, proposed for listing, on the National
Priorities List promulgated pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”), on
CERCLIS (as defined in CERCLA) or on any similar federal, state or foreign list
of sites requiring investigation or clean-up. (b) Except as disclosed in or
contemplated by the Guarantor’s Annual Report on Form 10-K filed with the SEC
for the fiscal year ended December 31, 2019, or in any subsequent report of the
Guarantor filed with the SEC on Form 10-K, 10-Q or 8-K or otherwise disclosed in
writing to the Lender, to the Guarantor’s knowledge there are no Environmental
Liabilities that have resulted or could reasonably be expected to result in a
Material Adverse Effect. (c) For purposes of this Section 5.13, the terms “the
Guarantor” and “Subsidiary” shall include any business or business entity
(including a corporation) which is a predecessor, in whole or in part, of the
Guarantor or any of its Subsidiaries from the time such business or business
entity became a Subsidiary of the Guarantor. Section 5.14 Material Subsidiaries
and Ownership. (a) As of the Effective Date, (i) Schedule 5.14 states the name
of each of the Guarantor’s Material Subsidiaries and its jurisdiction or
jurisdictions of organization or incorporation, as applicable, (ii) except as
disclosed in Schedule 5.14, each such Subsidiary is a Wholly Owned Subsidiary of
the 29



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly035.jpg]
Guarantor, and (iii) each of the Guarantor’s Material Subsidiaries is in good
standing in the jurisdiction or jurisdictions of its organization or
incorporation, as applicable, and has all corporate or other organizational
powers to carry on its businesses except where failure to do so would not
reasonably be expected to have a Material Adverse Effect. (b) Each of the
Guarantor’s Material Subsidiaries is duly organized or incorporated and validly
existing under the laws of the jurisdiction or jurisdictions of its organization
or incorporation, as applicable. Section 5.15 OFAC. None of the Borrower, the
Guarantor any Subsidiary of the Guarantor, nor, to the knowledge of the
Guarantor or the Borrower, any director, officer, or Affiliate of the Borrower,
the Guarantor or any of its Subsidiaries: (i) is a Sanctioned Person, (ii) has
more than 10% of its assets in Sanctioned Persons or in Sanctioned Countries, or
(iii) derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries. The proceeds of
any Loan will not be used, directly or indirectly, to fund any activities or
business of or with any Sanctioned Person, or in any Sanctioned Country. ARTICLE
VI COVENANTS Each Loan Party agrees that from and after the Closing Date:
Section 6.01 Information. The Loan Parties will deliver or cause to be delivered
to the Lender (it being understood that the posting of the information required
in clauses (a), (b) and (f) of this Section 6.01 on the Borrower’s website or
the Guarantor’s website (http://www.pplweb.com) or making such information
available on IntraLinks, SyndTrak (or similar service) shall be deemed to be
effective delivery to the Lender): (a) Annual Financial Statements. Promptly
when available and in any event within ten (10) days after the date such
information is required to be delivered to the SEC (or, if the Guarantor is not
a Public Reporting Company, within one hundred and five (105) days after the end
of each fiscal year of the Guarantor), a consolidated balance sheet of the
Guarantor and its Consolidated Subsidiaries as of the end of such fiscal year
and the related consolidated statements of income and cash flows for such fiscal
year and accompanied by an opinion thereon by independent public accountants of
recognized national standing, which opinion shall state that such consolidated
financial statements present fairly the consolidated financial position of the
Guarantor and its Consolidated Subsidiaries as of the date of such financial
statements and the results of their operations for the period covered by such
financial statements in conformity with GAAP applied on a consistent basis. (b)
Quarterly Financial Statements. Promptly when available and in any event within
ten (10) days after the date such information is required to be delivered to the
SEC (or, if the Guarantor is not a Public Reporting Company, within sixty (60)
days after the end of each quarterly fiscal period in each fiscal year of the
Guarantor (other than the last quarterly fiscal period of the Guarantor)), a
consolidated balance sheet of the Guarantor and its Consolidated Subsidiaries as
of the end of such quarter and the related consolidated statements of income and
cash flows for such fiscal quarter, all certified (subject to normal year-end
audit adjustments) as to fairness of presentation, GAAP and consistency by any
Authorized Officer of the Guarantor. (c) Officer’s Certificate. Simultaneously
with the delivery of each set of financial statements referred to in subsections
(a) and (b) above, a certificate of any Authorized Officer of the Guarantor, (i)
setting forth in reasonable detail the calculations required to establish
compliance with the requirements of Section 6.09 on the date of such financial
statements and (ii) stating whether there exists on the date of 30



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly036.jpg]
such certificate any Default and, if any Default then exists, setting forth the
details thereof and the action which the applicable Loan Party is taking or
proposes to take with respect thereto. (d) Default. Forthwith upon acquiring
knowledge of the occurrence of any (i) Default or (ii) Event of Default, in
either case a certificate of an Authorized Officer of the applicable Loan Party
setting forth the details thereof and the action which the applicable Loan Party
is taking or proposes to take with respect thereto. (e) Change in Borrower’s
Ratings. Promptly, upon any Authorized Officer obtaining knowledge of any change
in a Borrower’s Rating, a notice of such Borrower’s Rating in effect after
giving effect to such change. (f) Securities Laws Filing. To the extent the
Guarantor or the Borrower is a Public Reporting Company, promptly when available
and in any event within ten (10) days after the date such information is
required to be delivered to the SEC, a copy of any Form 10-K Report to the SEC
and a copy of any Form 10-Q Report to the SEC, and promptly upon the filing
thereof, any other filings with the SEC. (g) ERISA Matters. If and when any
member of the ERISA Group: (i) gives or is required to give notice to the PBGC
of any “reportable event” (as defined in Section 4043 of ERISA) with respect to
any Material Plan which might constitute grounds for a termination of such Plan
under Title IV of ERISA, or knows that the plan administrator of any Material
Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives, with respect to any Material Plan that is a Multiemployer
Plan, notice of any complete or partial withdrawal liability under Title IV of
ERISA, or notice that any Multiemployer Plan is in reorganization, is insolvent
or has been terminated, a copy of such notice; (iii) receives notice from the
PBGC under Title IV of ERISA of an intent to terminate, impose material
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Material Plan, a copy of such notice;
(iv) applies for a waiver of the minimum funding standard under Section 412 of
the Internal Revenue Code with respect to a Material Plan, a copy of such
application; (v) gives notice of intent to terminate any Plan under Section
4041(c) of ERISA, a copy of such notice and other information filed with the
PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063 of
ERISA; or (vii) fails to make any payment or contribution to any Plan or makes
any amendment to any Plan which has resulted or could result in the imposition
of a Lien or the posting of a bond or other security, a copy of such notice, a
certificate of the chief accounting officer or controller of the Borrower
setting forth details as to such occurrence and action, if any, which the
Borrower or applicable member of the ERISA Group is required or proposes to
take. (h) Other Information. From time to time such additional financial or
other information regarding the financial condition, results of operations,
properties, assets or business of the Guarantor or any of its Subsidiaries as
the Lender may reasonably request. Section 6.02 Maintenance of Insurance. Each
Loan Party will maintain, or cause to be maintained, insurance with financially
sound (determined in the reasonable judgment of the Borrower) and responsible
companies in such amounts (and with such risk retentions) and against such risks
as is usually carried by owners of similar businesses and properties in the same
general areas in which such Loan Party operates. Section 6.03 Conduct of
Business and Maintenance of Existence. Each Loan Party will (a) continue to
engage in businesses of the same general type as now conducted by such Loan
Party and, in the case of the Guarantor, its Subsidiaries and businesses related
thereto or arising out of such businesses, except to the extent that the failure
to maintain any existing business would not have a Material Adverse Effect and
(b) except as otherwise permitted in Section 6.07, preserve, renew and keep in
full force and 31



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly037.jpg]
effect, and will cause each of its Subsidiaries to preserve, renew and keep in
full force and effect, their respective corporate (or other entity) existence
and their respective rights, privileges and franchises necessary or material to
the normal conduct of business, except, in each case, where the failure to do so
could not reasonably be expected to have a Material Adverse Effect. Section 6.04
Compliance with Laws, Etc. Each Loan Party will comply with all applicable laws,
regulations and orders of any Governmental Authority, domestic or foreign, in
respect of the conduct of its business and the ownership of its property
(including, without limitation, compliance with all applicable ERISA and
Environmental Laws and the requirements of any permits issued under such
Environmental Laws), except to the extent (a) such compliance is being contested
in good faith by appropriate proceedings or (b) noncompliance could not
reasonably be expected to have a Material Adverse Effect. Section 6.05 Books and
Records. Each Loan Party (a) will keep, and, in the case of the Guarantor, will
cause each of its Subsidiaries to keep, proper books of record and account in
conformity with GAAP and (b) will permit representatives of the Lender to visit
and inspect any of their respective properties, to examine and make copies from
any of their respective books and records and to discuss their respective
affairs, finances and accounts with their officers, any employees and
independent public accountants, all at such reasonable times and as often as may
reasonably be desired; provided, that, the rights created in this Section 6.05
to “visit”, “inspect”, “discuss” and copy shall not extend to any matters which
such Loan Party deems, in good faith, to be confidential, unless the Lender
agrees in writing to keep such matters confidential. Section 6.06 Use of
Proceeds. The proceeds of the Loans made under this Agreement will be used by
the Borrower for general corporate purposes of the Borrower and its Affiliates,
including for working capital purposes and for making investments in or loans to
the Guarantor and Affiliates of the Loan Parties. The Borrower will request the
issuance of Letters of Credit solely for general corporate purposes of the
Borrower and its Affiliates. No such use of the proceeds for general corporate
purposes will be, directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of buying or carrying any Margin Stock within the
meaning of Regulation U. Section 6.07 Merger or Consolidation. No Loan Party
will merge with or into or consolidate with or into any other corporation or
entity, unless (a) immediately after giving effect thereto, no event shall occur
and be continuing which constitutes a Default, (b) the surviving or resulting
Person, as the case may be, assumes and agrees in writing to pay and perform all
of the obligations of such Loan Party under this Agreement, (c) in the case of
the Guarantor, substantially all of the consolidated assets and consolidated
revenues of the surviving or resulting Person, as the case may be, are
anticipated to come from the utility or energy businesses and (d) in the case of
the Borrower, the senior unsecured long-term debt ratings (without giving effect
to any third party credit enhancement except for a guaranty of the Guarantor or
a permitted successor) from both Rating Agencies of the surviving or resulting
Person, as the case may be, immediately following the merger or consolidation is
equal to or greater than the Borrower’s Ratings from both Rating Agencies
immediately preceding the announcement of such consolidation or merger. Section
6.08 Asset Sales. Except for the sale of assets required to be sold to conform
with governmental requirements, the Guarantor and its Material Subsidiaries
shall not consummate any Asset Sale, if the aggregate net book value of all such
Asset Sales consummated during the four calendar quarters immediately preceding
any date of determination would exceed 25% of the total assets of the Guarantor
and its Consolidated Subsidiaries as of the beginning of the Guarantor’s most
recently ended full fiscal quarter; provided, however, that any such Asset Sale
will be disregarded for purposes of the 25% limitation specified above: (a) if
any such Asset Sale is in the ordinary course of business of the Guarantor and
its Subsidiaries; (b) if the assets subject to any such Asset Sale are worn out
or are no 32



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly038.jpg]
longer useful or necessary in connection with the operation of the businesses of
the Guarantor or its Subsidiaries; (c) if the assets subject to any such Asset
Sale are being transferred to a Wholly Owned Subsidiary of the Guarantor; (d) if
the proceeds from any such Asset Sale (i) are, within twelve (12) months of such
Asset Sale, invested or reinvested by the Guarantor or any Subsidiary in a
Permitted Business, (ii) are used by the Guarantor or any Subsidiary to repay
Debt of the Guarantor or such Subsidiary, or (iii) are retained by the Guarantor
or any Subsidiary; or (e) if, prior to any such Asset Sale, both Rating Agencies
confirm the then-current Borrower’s Ratings after giving effect to any such
Asset Sale. Section 6.09 Consolidated Debt to Consolidated Capitalization Ratio.
The ratio of Consolidated Debt of the Guarantor to Consolidated Capitalization
of the Guarantor shall not exceed 70%, measured as of the end of each fiscal
quarter. ARTICLE VII DEFAULTS Section 7.01 Events of Default. If one or more of
the following events (each an “Event of Default”) shall have occurred and be
continuing: (a) neither Loan Party shall pay when due any principal on any Loans
or Reimbursement Obligations; or (b) neither Loan Party shall pay when due any
interest on the Loans and Reimbursement Obligations, any fee or any other amount
payable hereunder or under any other Loan Document for five (5) days following
the date such payment becomes due hereunder; or (c) any Loan Party shall fail to
observe or perform any of its covenants or agreements contained in Sections
6.05(b), 6.06, 6.07, 6.08 or 6.09; or (d) any Loan Party shall fail to observe
or perform any of its covenants or agreements contained in Section 6.01(d)(i)
for 30 days after any such failure or in Section 6.01(d)(ii) for ten (10) days
after any such failure; or (e) any of the Loan Parties shall fail to observe or
perform any covenant or agreement contained in this Agreement or any other Loan
Document (other than those covered by clauses (a), (b), (c) or (d) above) for
thirty (30) days after written notice thereof has been given to the defaulting
party by the or at the request of the Lender; or (f) any representation,
warranty or certification made by any Loan Party in this Agreement or any other
Loan Document or in any certificate, financial statement or other document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect when made or deemed made; or (g) any Loan Party shall (i) fail
to pay any principal or interest, regardless of amount, due in respect of any
Material Debt beyond any period of grace provided with respect thereto, or (ii)
fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any such
Material Debt beyond any period of grace provided with respect thereto if the
effect of any failure referred to in this clause (ii) is to cause, or to permit
the holder or holders of such Debt or a trustee on its or their behalf to cause,
such Debt to become due prior to its stated maturity; or (h) any Loan Party
shall commence a voluntary case or other proceeding seeking liquidation, 33



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly039.jpg]
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay, or shall admit in writing its inability to pay, its debts as
they become due, or shall take any corporate action to authorize any of the
foregoing; or (i) an involuntary case or other proceeding shall be commenced
against any Loan Party seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against any Loan Party under the Bankruptcy Code; or (j) any member
of the ERISA Group shall fail to pay when due an amount or amounts aggregating
in excess of $50,000,000 which it shall have become liable to pay under Title IV
of ERISA; or notice of intent to terminate a Material Plan shall be filed under
Title IV of ERISA by any member of the ERISA Group, any plan administrator or
any combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Material Plan; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or default, within the meaning of Section 4219(c)(5) of ERISA,
with respect to, one or more Multiemployer Plans which could reasonably be
expected to cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $50,000,000; or (k) any Loan Party shall fail
within sixty (60) days to pay, bond or otherwise discharge any judgment or order
for the payment of money in excess of $20,000,000, entered against it that is
not stayed on appeal or otherwise being appropriately contested in good faith;
or (l) a Change of Control shall have occurred; or (m) the Guaranty shall cease
to be in full force or effect or shall be found by any judicial proceeding to be
unenforceable or invalid; or the Guarantor shall deny or disaffirm in writing
the Guarantor’s obligations under the Guaranty; then, and in every such event,
while such event is continuing, the Lender may by notice to the Borrower declare
the Loans and Letter of Credit Liabilities (together with accrued interest and
accrued and unpaid fees thereon and all other amounts due hereunder) to be, and
the Loans and Letter of Credit Liabilities shall thereupon become, immediately
due and payable without presentment, demand, protest or other notice of any kind
(except as set forth above), all of which are hereby waived by the Borrower and
require the Borrower to, and the Borrower shall, cash collateralize (in
accordance with Section 2.08(a)(ii)) all Letter of Credit Liabilities then
outstanding; provided, that, in the case of any Default or any Event of Default
specified in Section 7.01(h) or 7.01(i) above, without any notice to the
Borrower or any other act by the Lender, the Loans and Reimbursement Obligations
(together with accrued interest and accrued and unpaid fees thereon and all
other amounts due hereunder) shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, and the Borrower shall cash collateralize (in
accordance with Section 2.08(a)(ii)) all Letter of Credit Liabilities then
outstanding. ARTICLE VIII MISCELLANEOUS 34



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly040.jpg]
Section 8.01 Notices. Except as otherwise expressly provided herein, all notices
and other communications hereunder shall be in writing (for purposes hereof, the
term “writing” shall include information in electronic format such as electronic
mail and internet web pages) or by telephone subsequently confirmed in writing.
Any notice shall have been duly given and shall be effective if delivered by
hand delivery or sent via electronic mail, telecopy, recognized overnight
courier service or certified or registered mail, return receipt requested, or
posting on an internet web page, and shall be presumed to be received by a party
hereto (i) on the date of delivery if delivered by hand or sent by electronic
mail, posting on an internet web page, or telecopy, (ii) on the Business Day
following the day on which the same has been delivered prepaid (or on an invoice
basis) to a reputable national overnight air courier service or (iii) on the
third Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case to the respective parties at the
address or telecopy numbers, in the case of any of the Loan Parties and the
Lender, set forth below, and, in the case of the Lender, set forth on signature
pages hereto, or at such other address as such party may specify by written
notice to the other parties hereto: if to the Loan Parties: PPL Capital Funding,
Inc. PPL Corporation Two North Ninth Street Allentown, Pennsylvania 18101-1179
Attention: Treasurer or Assistant Treasurer Telephone: 610-774-5151 Facsimile:
610-774-5235 with a copy to: PPL Services Corporation Two North Ninth Street
(GENTW4) Allentown, Pennsylvania 18101-1179 Attention: Frederick C. Paine, Esq.
Telephone: 610-774-7445 Facsimile: 610-774-6726 if to the Lender: The Bank of
Nova Scotia 720 King Street West, 4th Floor Toronto, Ontario Canada M5V 2T3
Attention: Nazmul Arefin Telephone: 416-933-5267 Facsimile: 212-225-5709 Email:
Nazmul.Arefin@scotiabank.com with copies to GWSLoanOps.USCorp@scotiabank.com
Section 8.02 No Waivers; Non-Exclusive Remedies. No failure by the Lender to
exercise, no course of dealing with respect to, and no delay in exercising any
right, power or privilege hereunder or under any Note or other Loan Document
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies provided herein and in
the other Loan Documents shall be cumulative and not exclusive of any rights or
remedies provided by law. 35



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly041.jpg]
Section 8.03 Expenses; Indemnification. (a) Expenses. The Borrower shall pay (i)
all out-of-pocket expenses of the Lender, including legal fees and disbursements
of one primary counsel and any other local counsel retained by the Lender and
the Arranger, in its reasonable discretion, in connection with the preparation,
execution, delivery and administration of the Loan Documents, any waiver or
consent thereunder or any amendment thereof or any Default or alleged Default
thereunder and (ii) all reasonable out-of-pocket expenses incurred by the
Arranger and the Lender, including (without duplication) the fees and
disbursements of outside counsel, in connection with any restructuring, workout,
collection, bankruptcy, insolvency and other enforcement proceedings in
connection with the enforcement and protection of its rights; provided, that the
Borrower shall not be liable for any legal fees or disbursements of any counsel
for the Arranger and the Lender incurred prior to the Effective Date other than
Winston & Strawn LLP associated with the preparation, execution and delivery of
this Agreement and the closing documents contemplated hereby. (b) Indemnity in
Respect of Loan Documents. Each of the Loan Parties agrees to jointly and
severally indemnify the Arranger and the Lender, their respective Affiliates and
the respective directors, officers, trustees, agents, employees and advisors of
the foregoing (each an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs and expenses or disbursements of any kind
whatsoever (including, without limitation, the reasonable fees and disbursements
of counsel and any civil penalties or fines assessed by OFAC), which may at any
time (including, without limitation, at any time following the payment of the
obligations of the Borrower hereunder) be imposed on, incurred by or asserted
against such Indemnitee in connection with any investigative, administrative or
judicial proceeding (whether or not such Indemnitee shall be designated a party
thereto) brought or threatened (whether by the Guarantor, the Borrower, any
Subsidiary or Affiliate of the Borrower or any other Person) in any way relating
to or arising out of this Agreement, any other Loan Document or any documents
contemplated hereby or thereby or referred to herein or therein or any actual or
proposed use of proceeds of Loans hereunder; provided, that no Indemnitee shall
have the right to be indemnified hereunder for such Indemnitee’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non- appealable judgment or order. (c) Indemnity in
Respect of Environmental Liabilities. Each of the Loan Parties agrees to jointly
and severally indemnify each Indemnitee and hold each Indemnitee harmless from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs and expenses or disbursements of any
kind whatsoever (including, without limitation, reasonable expenses of
investigation by engineers, environmental consultants and similar technical
personnel and reasonable fees and disbursements of counsel) which may at any
time (including, without limitation, at any time following the payment of the
obligations of the Borrower hereunder) be imposed on, incurred by or asserted
against such Indemnitee in respect of or in connection with any actual or
alleged presence or release of Hazardous Substances on or from any property now
or previously owned or operated by the Guarantor or any of its Subsidiaries or
any predecessor of the Guarantor or any of its Subsidiaries, or any and all
Environmental Liabilities. Without limiting the generality of the foregoing, the
Borrower hereby waives all rights of contribution or any other rights of
recovery with respect to liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs and expenses and disbursements in respect of or
in connection with Environmental Liabilities that it might have by statute or
otherwise against any Indemnitee. (d) Waiver of Damages. To the fullest extent
permitted by applicable law, no Loan Party shall assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or 36



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly042.jpg]
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or Letter of Credit or the use of the proceeds thereof. No
Indemnitee referred to in clause (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby; provided that
nothing in this Section 8.03(d) shall relieve the Lender from its obligations
under Section 8.12. Section 8.04 Amendments and Waivers. Any provision of this
Agreement or the Notes may be amended or waived if, but only if such amendment
or waiver is in writing and is signed by the Loan Parties and the Lender.
Section 8.05 Successors and Assigns. (a) Successors and Assigns. The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that no Loan Party
may assign or otherwise transfer any of its rights under this Agreement without
the prior written consent of the Lender, except to the extent any such
assignment results from the consummation of a merger or consolidation permitted
pursuant to this Agreement. (b) Register. The Borrower hereby designates the
Lender to serve as the Borrower’s agent, solely for purposes of this Section
8.05(b), to (i) maintain a register (the “Register”) on which the Lender will
record the Loans made by the Lender and each repayment in respect of the
principal amount of the Loans of the Lender and to (ii) retain a copy of each
Assignment and Assumption Agreement delivered to the Lender pursuant to this
Section. Failure to make any such recordation, or any error in such recordation,
shall not affect the Borrower’s obligation in respect of such Loans. The entries
in the Register shall be conclusive, in the absence of manifest error, and the
Borrower and the Lender shall treat each Person in whose name a Loan and the
Note evidencing the same is registered as the owner thereof for all purposes of
this Agreement, notwithstanding notice or any provision herein to the contrary.
Section 8.06 Governing Law; Submission to Jurisdiction. This Agreement and each
Note shall be governed by and construed in accordance with the internal laws of
the State of New York. Each Loan Party hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. Each Loan Party irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such court and
any claim that any such proceeding brought in any such court has been brought in
an inconvenient forum. Section 8.07 Counterparts; Integration; Effectiveness.
This Agreement shall become effective on the Effective Date. This Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. On and after the Effective Date, this Agreement and the other Loan
Documents constitute the entire agreement and understanding among the parties
hereto and supersede any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof and thereof. Section 8.08
Generally Accepted Accounting Principles. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made and all financial statements required to be delivered
hereunder shall be prepared in accordance with GAAP as in effect from time to
time, applied on a basis consistent (except for changes concurred in by the
Guarantor’s independent public accountants) with the audited consolidated
financial statements of the 37



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly043.jpg]
Guarantor and its Consolidated Subsidiaries most recently delivered to the
Lender; provided, that, if the Guarantor notifies the Lender that the Guarantor
wishes to amend any covenant in Article VI to eliminate the effect of any change
in GAAP the operation of such covenant (or if the Lender notifies the Guarantor
that the Lender wish to amend Article VI for such purpose), then the Guarantor’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Guarantor and the Lender. Section 8.09 Usage. The following rules of
construction and usage shall be applicable to this Agreement and to any
instrument or agreement that is governed by or referred to in this Agreement.
(a) All terms defined in this Agreement shall have the defined meanings when
used in any instrument governed hereby or referred to herein and in any
certificate or other document made or delivered pursuant hereto or thereto
unless otherwise defined therein. (b) The words “hereof”, “herein”, “hereunder”
and words of similar import when used in this Agreement or in any instrument or
agreement governed here shall be construed to refer to this Agreement or such
instrument or agreement, as applicable, in its entirety and not to any
particular provision or subdivision hereof or thereof. (c) References in this
Agreement to “Article”, “Section”, “Exhibit”, “Schedule” or another subdivision
or attachment shall be construed to refer to an article, section or other
subdivision of, or an exhibit, schedule or other attachment to, this Agreement
unless the context otherwise requires; references in any instrument or agreement
governed by or referred to in this Agreement to “Article”, “Section”, “Exhibit”,
“Schedule” or another subdivision or attachment shall be construed to refer to
an article, section or other subdivision of, or an exhibit, schedule or other
attachment to, such instrument or agreement unless the context otherwise
requires. (d) The definitions contained in this Agreement shall apply equally to
the singular and plural forms of such terms. Whenever the context may require,
any pronoun shall include the corresponding masculine, feminine and neuter
forms. The word “will” shall be construed to have the same meaning as the word
“shall”. The term “including” shall be construed to have the same meaning as the
phrase “including without limitation”. (e) Unless the context otherwise
requires, any definition of or reference to any agreement, instrument, statute
or document contained in this Agreement or in any agreement or instrument that
is governed by or referred to in this Agreement shall be construed (i) as
referring to such agreement, instrument, statute or document as the same may be
amended, supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth in this
Agreement or in any agreement or instrument governed by or referred to in this
Agreement), including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and (ii) to include (in the case of agreements or instruments)
references to all attachments thereto and instruments incorporated therein. Any
reference to any Person shall be construed to include such Person’s successors
and permitted assigns. (f) Unless the context otherwise requires, whenever any
statement is qualified by “to the best knowledge of” or “known to” (or a similar
phrase) any Person that is not a natural person, it is intended to indicate that
the senior management of such Person has conducted a commercially reasonable
inquiry and investigation prior to making such statement and no member of the
senior management of such Person (including managers, in the case of limited
liability companies, and general partners, in the case of partnerships) has
current actual knowledge of the inaccuracy of such statement. 38



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly044.jpg]
(g) Unless otherwise specified, all references herein to times of day shall
constitute references to Eastern Time. Section 8.10 WAIVER OF JURY TRIAL. EACH
OF THE LOAN PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. Section 8.11 Confidentiality. The Lender
agrees to hold all non-public information obtained pursuant to the requirements
of this Agreement in accordance with its customary procedure for handling
confidential information of this nature and in accordance with safe and sound
banking practices; provided, that nothing herein shall prevent the Lender from
disclosing such information (i) to any other Person if reasonably incidental to
the administration of the Loans and Letter of Credit Liabilities, (ii) upon the
order of any court or administrative agency, (iii) to the extent requested by,
or required to be disclosed to, any rating agency or regulatory agency or
similar authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iv) which had been publicly disclosed
other than as a result of a disclosure by the Lender prohibited by this
Agreement, (v) in connection with any litigation to which the Lender or any of
its Subsidiaries or Affiliates may be party, (vi) to the extent necessary in
connection with the exercise of any remedy hereunder, (vii) to the Lender’s
Affiliates and their respective directors, officers, employees and agents
including legal counsel and independent auditors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (viii) with the consent of the Borrower, (ix) to Gold Sheets and
other similar bank trade publications, such information to consist solely of
deal terms and other information customarily found in such publications and (x)
subject to provisions substantially similar to those contained in this Section,
to any actual or proposed participant or assignee or to any actual or
prospective counterparty (or its advisors) to any securitization, swap or
derivative transaction relating to the Loan Parties’ Obligations hereunder.
Notwithstanding the foregoing, the Lender or Winston & Strawn LLP may circulate
promotional materials and place advertisements in financial and other newspapers
and periodicals or on a home page or similar place for dissemination of
information on the Internet or worldwide web, in each case, after the closing of
the transactions contemplated by this Agreement in the form of a “tombstone” or
other release limited to describing the names of the Loan Parties or their
Affiliates, or any of them, and the amount, type and closing date of such
transactions, all at their sole expense. Section 8.12 USA PATRIOT Act Notice. If
the Lender is subject to the Patriot Act (as hereinafter defined) it hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Borrower and the Guarantor, which information includes the name
and address of each Loan Party and other information that will allow the Lender
to identify each Loan Party in accordance with the Patriot Act. Section 8.13 No
Fiduciary Duty. The Lender and its Affiliates (collectively, solely for purposes
of this paragraph, the “Lender Parties”), may have economic interests that
conflict with those of the Loan Parties, their respective Affiliates and/or
their respective stockholders (collectively, solely for purposes of this
paragraph, the “Borrower Parties”). Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty (other than any implied
duty of good faith) between the Lender Party, on the one hand, and any Borrower
Party, on the other. The Lender Parties acknowledge and agree that (a) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Loan Parties,
on the other and (b) in connection therewith and with the process leading
thereto, (i) no Lender Party has assumed an advisory or fiduciary responsibility
in favor of any Borrower Party with 39



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly045.jpg]
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether the Lender Party has advised, is currently advising or will advise any
Borrower Party on other matters) or any other obligation to any Borrower Party
except the obligations expressly set forth in the Loan Documents and (ii) the
Lender is acting solely as principal and not as the agent or fiduciary of any
Borrower Party. Each Loan Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Loan Party agrees that
it will not claim that the Lender Party has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to any Borrower Party, in
connection with such transaction or the process leading thereto. Section 8.14.
Interest Rate Limitation. Notwithstanding anything herein to the contrary, if at
any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to the
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by the Lender. Section 8.15. Severability. Any provision of any Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. Section 8.16. Headings. Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement. ARTICLE IX
GUARANTY Section 9.01 Guaranty. The Guarantor unconditionally, absolutely and
irrevocably guarantees to the Lender, as though it was a primary obligor for,
the full and punctual payment of the Obligations when due (whether at stated
maturity, upon acceleration or otherwise). If the Borrower fails to pay any
Obligation punctually when due, the Guarantor agrees that it will forthwith on
demand pay the amount not so paid at the place and in the manner specified in
the relevant Loan Document. Notwithstanding the foregoing, the liability of the
Guarantor individually with respect to its obligations, including any payment
made pursuant to, this Guaranty shall be limited to an aggregate amount equal to
the maximum amount that would not render the Guarantor’s obligations hereunder
subject to avoidance under the Bankruptcy Code or any comparable provisions of
any applicable state law. This Guaranty is a Guarantee of payment and not merely
of collection. Section 9.02 Guaranty Unconditional. The obligations of the
Guarantor hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by: (a) any change in the amount or purpose of or the time, manner,
method, or place of payment 40



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly046.jpg]
or performance of any of the Obligations or any extension, renewal, settlement,
compromise, waiver or release in respect of any obligation of the Borrower or
any other Person under any Loan Document, by operation of law or otherwise; (b)
any modification, extension, renewal or amendment of or supplement to any Loan
Document or any of the Obligations or any execution or delivery of any
additional Loan Documents; (c) any release, impairment, non-perfection or
invalidity of any direct or indirect security for any obligation of the Borrower
or any other Person under any Loan Document; (d) any change in the corporate
existence, structure or ownership of the Borrower or any other Person or any of
their respective Subsidiaries, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting the Borrower or any other Person or any of
their assets or any resulting release or discharge of any obligation (including
any of the Obligations) of the Borrower or any other Person under any Loan
Document; (e) the existence of any claim, set-off, defense, counterclaim,
withholding or other right that the Guarantor or the Borrower may have at any
time against any Person (including the Lender), whether in connection with the
Loan Documents or any unrelated transactions; provided that nothing herein shall
prevent the assertion of any such claim or defense by separate suit or
compulsory counterclaim; (f) any avoidance, subordination, invalidity or
unenforceability relating to or against the Borrower or any other Person for any
reason of any Obligation or any Loan Document, any provision of applicable law
or regulation purporting to prohibit the payment of any Obligation by the
Borrower or any other Person, or the Borrower denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Obligation or provision of any Loan Document; (g) any
failure of the Lender to assert any claim or demand or to exercise or enforce
any right or remedy under the provisions of any Loan Document or to assert any
breach of or default under any Loan Document or any breach of the Obligations;
or (h) any other act or omission to act or delay of any kind by the Borrower,
any other party to any Loan Document or any other Person, or any other
circumstance whatsoever that might, but for the provisions of this clause (h),
constitute a legal or equitable discharge of or defense to any obligation of the
Guarantor hereunder. Section 9.03 Discharge Only Upon Payment in Full;
Reinstatement in Certain Circumstances. The Guarantor’s obligations hereunder
shall remain in full force and effect until all Obligations shall have been paid
in full and all Letters of Credit have either expired, been repaid in full or
been cash collateralized. If at any time any payment of any Obligation is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Borrower or otherwise, the Guarantor’s
obligations hereunder shall be reinstated as though such payment had been due
but not made at such time. Section 9.04 Waiver by Guarantor. The Guarantor
irrevocably waives (a) acceptance hereof, presentment, demand for performance,
promptness, diligence, notice of non-performance, default, acceleration, protest
or dishonor and any notice not provided for herein, (b) any requirement that at
any time any action be taken by any Person against the Borrower or any other
Person, (c) any right to revoke this Guaranty, and (d) any defense based on any
right of set-off, recoupment, counterclaim, withholding or other deduction of
any nature against or in respect of the Obligations. Section 9.05 Subrogation.
Upon making payment with respect to any Obligation, the Guarantor shall be
subrogated to the rights of the payee against the Borrower with respect to such
payment; provided 41



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly047.jpg]
that the Guarantor agrees it will not exercise any rights against the Borrower
arising in connection with the Obligations by way of subrogation against the
Borrower, or by reason of contribution against any other guarantor of such
Obligations until all Obligations shall have been paid in full, and all Letters
of Credit have either expired, been repaid in full or been cash collateralized.
Section 9.06 Stay of Acceleration. If acceleration of the time for payment of
any Obligation by the Borrower is stayed, enjoined or prevented for any reason
(including but not limited to by reason of the insolvency or receivership of the
Borrower or otherwise), all Obligations otherwise subject to acceleration under
the terms of any Loan Document shall nonetheless be payable by the Guarantor
forthwith on demand by the Lender. Section 9.07 Continuing Guaranty. The
Guaranty set forth in this Article IX is a continuing guaranty, shall be binding
on the Guarantor and its successors and assigns, and shall be enforceable by
each holder from time to time of the Obligations (including, without limitation,
the Lender and each Indemnitee, each, a “Guaranteed Party”). If all or part of
any Guaranteed Party’s interest in any Obligation is assigned or otherwise
transferred, the transferor’s rights hereunder, to the extent applicable to the
obligation so transferred, shall automatically be transferred with such
obligation; and without limitation of the foregoing, any of the Obligations
shall be and remain Obligations entitled to the benefit of this Guaranty if any
Guaranteed Party assigns or otherwise transfers all or part of its interest in
any Obligation or any of its rights or obligations under any Loan Document.
Section 9.08 Default Payments by Borrower. Upon the occurrence and during the
continuation of any default under any Obligation, if any amount shall be paid to
the Guarantor by or for the account of the Borrower with respect to such
Obligation, such amount shall be held in trust for the benefit of the Lender to
be credited and applied to the Obligations when due and payable. [Signature
Pages to Follow] 42



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly048.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written. BORROWER: PPL CAPITAL FUNDING, INC. By: /s/ Tadd J. Henninger
Name: Tadd J. Henninger Title: Vice President and Treasurer GUARANTOR: PPL
CORPORATION By: /s/ Tadd J. Henninger Name: Tadd J. Henninger Title: Vice
President-Finance and Treasurer [Signature Page to Uncommitted Letter of Credit
Agreement] d



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly049.jpg]
THE BANK OF NOVA SCOTIA, as the Lender By: /s/ David Dewar Name: David Dewar
Title: Director d



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly050.jpg]
SCHEDULE 5.14 Material Subsidiaries Name Jurisdiction of Organization LG&E and
KU Energy LLC Kentucky PPL Electric Utilities Corporation Pennsylvania PPL
Energy Supply, LLC Delaware PPL Global, LLC Delaware



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly051.jpg]
EXHIBIT A-l Form of Borrowing Request , The Bank of Nova Scotia 720 King Street
West, 4th Floor Toronto, Ontario Canada M5V 2T3 Attention: Nazmul Arefin
Telephone: 416-933-5267 Facsimile: 212-225-5709 Ladies and Gentlemen: This
request shall constitute a “Borrowing Request” pursuant to Section 2.03 of the
Revolving Credit Agreement dated as of March 12, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among PPL Capital Funding, Inc., as the Borrower, PPL Corporation, as the
Guarantor and The Bank of Nova Scotia, as Lender. Terms defined in the Credit
Agreement and not otherwise defined herein have the respective meanings provided
for in the Credit Agreement. 1. The date of the Borrowing will be , .1 2. The
aggregate principal amount of the Borrowing will be . 3. The Borrowing will
consist of [Base Rate] [Euro-Dollar] Loans. 4. The initial Interest Period for
the Loans comprising such Borrowing shall be .2 Pursuant to Section 4.02 of the
Credit Agreement, each of the delivery of this request and the acceptance by the
Borrower of the proceeds of the requested Borrowing constitutes a representation
and warranty by the Borrower that, on the date of extending the requested
Borrowing (and immediately before and after giving effect to it and to the
application of the proceeds of it) all of the statements in Section 4.02 of the
Credit Agreement are true and correct. The Borrower agrees that, if before the
time of the requested Borrowing any matter certified to in this request by it
will not be true and correct at that time as if then made, then it will
immediately so notify you. Except to the extent, if any, that before the time of
the requested Borrowing you shall receive written notice to the contrary from
the Borrower, each matter certified to in this request shall be deemed once
again to be certified as true and correct at the date of the requested
Borrowings as if then made. Please wire transfer the proceeds of the requested
Borrowing to the accounts of the following Persons at the banks indicated
respectively: [Insert appropriate delivery instructions, which shall include
bank and account number]. 1 Must be a Business Day. 1 Revolving Borrowings must
be an aggregate principal amount of $5,000,000 or any larger integral multiple
of $1,000,000. 2 Applicable for Euro-Dollar Loans only. Insert “one month”, “two
months”, “three months” or “six months” (subject to the provisions of the
definition of “Interest Period”).



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly052.jpg]
PPL CAPITAL FUNDING, INC. By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly053.jpg]
EXHIBIT A-2 Form of Notice of Conversion/Continuation , The Bank of Nova Scotia
720 King Street West, 4th Floor Toronto, Ontario Canada M5V 2T3 Attention:
Nazmul Arefin Telephone: 416-933-5267 Facsimile: 212-225-5709 Ladies and
Gentlemen: This notice shall constitute a “Notice of Conversion/Continuation”
pursuant to Section 2.06(d)(ii) of the Revolving Credit Agreement dated as of
March 12, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among PPL Capital Funding, Inc., as the
Borrower, PPL Corporation, as the Guarantor and The Bank of Nova Scotia, as
Lender. Terms defined in the Credit Agreement and not otherwise defined herein
have the respective meanings provided for in the Credit Agreement. 1. The Group
of Loans (or portion thereof) to which this notice applies is [all or a portion
of all Base Rate Loans currently outstanding] [all or a portion of all
Euro-Dollar Loans currently outstanding having an Interest Period of months and
ending on the Election Date specified below]. 2. The date on which the
conversion/continuation selected hereby is to be effective is , (the “Election
Date”).1 3. The principal amount of the Group of Loans (or portion thereof) to
which this notice applies is $ .2 4. [The Group of Loans (or portion thereof)
which are to be converted will bear interest based upon the [Base Rate]
[Adjusted London Interbank Offered Rate].] [The Group of Loans (or portion
thereof) which are to be continued will bear interest based upon the [Base
Rate][Adjusted London Interbank Offered Rate].] 5. The Interest Period for such
Loans will be .3 [Signature Page Follows] 1 Must be a Business Day. 2 May apply
to a portion of the aggregate principal amount of the relevant Group of Loans;
provided that the portion to which such notice applies, and the remaining
portion to which it does not apply, are each $5,000,000 or any larger integral
multiple of $1,000,000. 3 Applicable only in the case of a conversion to, or a
continuation of, Euro-Dollar Loans. Insert “one month”, “two months”, “three
months” or “six months” (subject to the provisions of the definition of
“Interest Period”).



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly054.jpg]
PPL CAPITAL FUNDING, INC. By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly055.jpg]
EXHIBIT A-3 Form of Letter of Credit Request , The Bank of Nova Scotia 720 King
Street West, 4th Floor Toronto, Ontario Canada M5V 2T3 Attention: Nazmul Arefin
Telephone: 416-933-5267 Facsimile: 212-225-5709 Ladies and Gentlemen: This
notice shall constitute a “Letter of Credit Request” pursuant to Section 3.02 of
the Revolving Credit Agreement dated as of March 12, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among PPL Capital Funding, Inc., as the Borrower, PPL Corporation, as the
Guarantor and The Bank of Nova Scotia, as Lender. Terms defined in the Credit
Agreement and not otherwise defined herein have the respective meanings provided
for in the Credit Agreement. [The undersigned hereby requests that 1 issue a
Letter of Credit on , 2 in the aggregate amount of $ .] [This request is to
extend a Letter of Credit previously issued under the Credit Agreement; Letter
of Credit No. .] The beneficiary of the requested Letter of Credit will be 3,
and such Letter of Credit will be in support of 4 and will have a stated
termination date of 5. Copies of all documentation with respect to the supported
transaction are attached hereto. [Signature Page Follows] 1 Insert name of
Lender. 2 Must be a Business Day. 3 Insert name and address of beneficiary.
4Insert a description of the obligations, the name of each agreement and/or a
description of the commercial transaction to which this Letter of Credit Request
relates. 5Insert the last date upon which drafts may be presented (which may not
be later than one year after the date of issuance specified above or beyond the
fifth Business Day prior to the Termination Date).



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly056.jpg]
PPL CAPITAL FUNDING, INC. By: Name: Title: APPROVED: THE BANK OF NOVA SCOTIA, as
the Lender By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly057.jpg]
EXHIBIT B Form of Note , FOR VALUE RECEIVED, the undersigned, PPL CAPITAL
FUNDING, INC., a Delaware corporation (the “Borrower”), promises to pay to the
order of (hereinafter, together with its successors and assigns, called the
“Holder”), at the place and times provided in the Credit Agreement (as defined
below), the principal sum of AND /100s DOLLARS ($ ), or, if less, the principal
amount of all Loans advanced by the Holder to the Borrower pursuant to the
Credit Agreement, plus interest as hereinafter provided. Such Loans may be
endorsed from time to time on the grid attached hereto, but the failure to make
such notations shall not affect the validity of the Borrower’s obligation to
repay unpaid principal and interest hereunder. All capitalized terms used herein
shall have the meanings ascribed to them in that certain Revolving Credit
Agreement dated as of March 12,, 2020 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, PPL Corporation, as the Guarantor and The Bank of Nova Scotia, as
Lender, except to the extent such capitalized terms are otherwise defined or
limited herein. The Borrower shall repay principal outstanding hereunder from
time to time, as necessary, in order to comply with the Credit Agreement. All
amounts paid by the Borrower shall be applied to the Obligations in such order
of application as provided in the Credit Agreement. A final payment of all
principal amounts and other Obligations then outstanding hereunder shall be due
and payable on the maturity date provided in the Credit Agreement, or such
earlier date as payment of the Loans shall be due, whether by acceleration or
otherwise. The Borrower shall be entitled to borrow, repay, reborrow, continue
and convert the Holder’s Loans (or portions thereof) hereunder pursuant to the
terms and conditions of the Credit Agreement. Prepayment of the principal amount
of any Loan may be made as provided in the Credit Agreement. The Borrower hereby
promises to pay interest on the unpaid principal amount hereof as provided in
Article II of the Credit Agreement. Interest under this Note shall also be due
and payable when this Note shall become due (whether at maturity, by reason of
acceleration or otherwise). Overdue principal and, to the extent permitted by
law, overdue interest, shall bear interest payable on DEMAND at the default rate
as provided in the Credit Agreement. In no event shall the amount of interest
due or payable hereunder exceed the maximum rate of interest allowed by
applicable law, and in the event any such payment is inadvertently made by the
Borrower or inadvertently received by the Holder, then such excess sum shall be
credited as a payment of principal, unless the Borrower shall notify the Holder
in writing that it elects to have such excess sum returned forthwith. It is the
express intent hereof that the Borrower not pay and the Holder not receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may legally be paid by the Borrower under applicable law. All parties now
or hereafter liable with respect to this Note, whether the Borrower, any
guarantor, endorser or any other Person or entity, hereby waive presentment for
payment, demand, notice of non- payment or dishonor, protest and notice of
protest. B-1



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly058.jpg]
No delay or omission on the part of the Holder or any holder hereof in
exercising its rights under this Note, or delay or omission on the part of the
Holder, the Lender, or any of them, in exercising its or their rights under the
Credit Agreement or under any other Loan Document, or course of conduct relating
thereto, shall operate as a waiver of such rights or any other right of the
Holder or any holder hereof, nor shall any waiver by the Holder, the Lender, or
any holder hereof, of any such right or rights on any one occasion be deemed a
bar to, or waiver of, the same right or rights on any future occasion. The
Borrower promises to pay all reasonable costs of collection, including
reasonable attorneys’ fees, should this Note be collected by or through an
attorney-at-law or under advice therefrom. This Note evidences the Holder’s
Loans (or portion thereof) under, and is entitled to the benefits and subject to
the terms of, the Credit Agreement, which contains provisions with respect to
the acceleration of the maturity of this Note upon the happening of certain
stated events, and provisions for prepayment. This Note is entitled to the
benefit of the Guaranty of the Guarantor, as set forth in the Credit Agreement.
Reference is made to the Credit Agreement for a description of the terms and
conditions of such Guaranty, and the respective rights and limitations of the
Holder, the Borrower and the Guarantor thereunder. This Note shall be governed
by and construed in accordance with the internal laws of the State of New York.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK] B-2



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly059.jpg]
IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
duly authorized representative as of the day and year first above written. PPL
CAPITAL FUNDING, INC. By: Name: Title: B-3



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly060.jpg]
LOANS AND PAYMENTS OF PRINCIPAL Amount of Notation Made Date Amount of Loan Type
Principal By Repaid B-4



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly061.jpg]
EXHIBIT C (to the Revolving Credit Agreement) Form of Borrower’s Opinion March
12, 2020 To The Bank of Nova Scotia, as Lender under the Credit Agreement
referred to below Re: Revolving Credit Agreement Ladies and Gentlemen: I am
Senior Counsel of PPL Services Corporation, an affiliate of PPL Corporation, a
Pennsylvania corporation (the “Guarantor”), and PPL Capital Funding, Inc., a
Delaware corporation (the “Borrower”), and have acted as counsel to the
Guarantor and the Borrower in connection with the $50,000,000 Revolving Credit
Agreement, dated as of March 12, 2020 (the “Agreement”), among the Borrower, the
Guarantor and The Bank of Nova Scotia, as Lender (the “Lender”). Capitalized
terms used but not defined herein have the meaning assigned to such terms in the
Agreement. I am familiar with the Agreement and the other documents executed and
delivered by the Borrower and the Guarantor in connection with the Agreement. I
have also examined such other documents and satisfied myself as to such other
matters as I have deemed necessary in order to render this opinion. I have
assumed that the Agreement and instruments referred to in this opinion have been
duly authorized, executed and delivered by all parties thereto other than the
Borrower and the Guarantor. Based on the foregoing, I am of the opinion that: 1.
The Guarantor is duly organized, validly existing as a corporation in good
standing under the laws of the Commonwealth of Pennsylvania, with corporate
power to execute and deliver the Agreement, and to perform its obligations under
the Agreement. 2. The execution and delivery of the Agreement by the Borrower
and the Guarantor have been duly authorized by each of the Borrower and
Guarantor and do not violate any provision of law or regulation or any decree,
order, writ or judgment applicable to the Borrower or the Guarantor, as the case
may be, or any provision of their respective certificate of incorporation or
articles of incorporation, or result in the breach of or constitute a default
under any indenture or other agreement or instrument known to me to which either
is a party. 3. The Agreement has been duly executed and delivered by the
Borrower and the Guarantor. 4. The Agreement constitutes the legal, valid and
binding agreement of each of the Borrower and the Guarantor, enforceable against
the Borrower and the Guarantor in accordance with its terms, except to the
extent limited by (a) bankruptcy, insolvency, reorganization or other similar
laws relating to or affecting the enforceability of creditors’ rights generally
and by general equitable principles that may limit the right to obtain equitable
remedies regardless of whether enforcement is considered in a proceeding of D- 5



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly062.jpg]
law or equity or (b) any applicable public policy on enforceability of
provisions relating to indemnification, contribution, waivers and exculpatory
provisions (the “Enforceability Exceptions”). 5. Except as disclosed in or
contemplated by the Guarantor’s Annual Report on Form 10-K for the year ended
December 31, 2019, or in other reports filed under the Securities Exchange Act
of 1934 from January 1, 2020 to the date hereof, or otherwise furnished in
writing to the Lender, no litigation, arbitration or administrative proceeding
or inquiry is pending or, to my knowledge, threatened which would reasonably be
expected to materially and adversely affect the ability of the Guarantor or the
Borrower to perform any of their respective obligations under the Agreement. To
my knowledge, there is no litigation, arbitration or administrative proceeding
pending or threatened that questions the validity of the Agreement. 6. Neither
the Guarantor nor the Borrower is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System. 7. There have not been any
“reportable events,” as that term is defined in Section 4043 of the Employee
Retirement Income Security Act of 1974, as amended, which would result in a
material liability of the Guarantor. 8. No authorization, consent or approval of
any Governmental Authority of the United States of America, the Commonwealth of
Pennsylvania or the State of New York is required for the execution and delivery
of the Agreement, except such authorizations, consents and approvals as have
been obtained prior to the date hereof, which authorizations, consents and
approvals are in full force and effect. In rendering the opinions set forth
above, I note that any exercise by the Borrower of the option to increase the
Maximum Facility Amount as contemplated in Section 2.18 of the Agreement will
require additional authorization by the Boards of Directors of the Borrower and
the Guarantor. I am a member of the Pennsylvania Bar and the New York Bar and I
express no opinion as to the law of any jurisdiction other than the laws of the
Commonwealth of Pennsylvania, the State of New York, the Delaware General
Corporation Law and the federal law of the United States of America. In
rendering its opinion to the addressee hereof, Bracewell LLP may rely as to
matters of Pennsylvania law addressed herein upon this letter as if it were
addressed directly to them. Without my prior written consent, this opinion may
not be furnished or quoted to, or relied upon by, any other person or entity for
any purpose. Very truly yours, Frederick C. Paine D- 6



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly063.jpg]
[BW Letterhead] March __, 2020 To: The Bank of Nova Scotia, as Administrative
Agent, Lender and Issuing Lender under the Revolving Credit Agreement referred
to below RE: PPL Capital Funding, Inc. – Sixth Amendment to Revolving Credit
Agreement Ladies and Gentlemen: We have acted as special counsel to PPL Capital
Funding, Inc., a Delaware corporation (the "Borrower"), and PPL Corporation, a
Pennsylvania Corporation (the “Guarantor,” and collectively with the Borrower,
the "Opinion Parties"), in connection with the Sixth Amendment to the Revolving
Credit Agreement, dated as of March __, 2020 (the "Amendment"), among the
Borrower, the Guarantor and The Bank of Nova Scotia, as Administrative Agent,
Lender and Issuing Lender (the "Bank"), which amends the Revolving Credit
Agreement, dated as of March 26, 2014 (as such Agreement has been amended by the
First through Fifth Amendments thereto, the "Existing Credit Agreement," and, as
amended by the Amendment, the “Credit Agreement”), among the Borrower, the
Guarantor and the Bank. This opinion letter is delivered to you pursuant to
Section 3.4 of the Amendment. As used herein, (i) "New York UCC" means the
Uniform Commercial Code, as amended and in effect in the State of New York on
the date hereof; and (ii) "Applicable Law" means the General Corporation Law of
the State of Delaware, in effect on the date hereof, and those laws, rules, and
regulations of the State of New York and of the United States of America as in
effect on the date hereof which in our experience are normally applicable to
such Opinion Party and to transactions of the type provided for in the Opinion
Documents to which such Opinion Party is a party; provided, however, that
Applicable Law does not include any law described in qualification paragraph (O)
below. In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of such opinions. We have examined each of the following agreements,
instruments and documents: (a) an executed copy of the Amendment; (b) an
executed copy of the Existing Credit Agreement; and (c) [executed copies of
Revolving Credit Notes delivered to the Bank on the date hereof.] The Amendment
[and the Revolving Credit Notes] are referred to collectively herein as the
“Execution Documents”. The [Execution Documents and the Credit Agreement] are
referred to collectively herein as the “Opinion Documents”. We have also
examined records of the Company’s proceedings relating to the authorization of
the Credit Agreement [and the Notes], as well as the following organizational
documents, and certificates in connection with the opinions expressed herein
(collectively, the "Reliance Documents"): (a) a copy of the Certificate of
Incorporation of the Borrower, certified to us by the Secretary of the Borrower
as being complete and correct and in full force and effect as of the date hereof
and a copy of the by-laws of the Borrower, certified by the Secretary of the
Borrower as being complete and correct and in full force and effect on the date
hereof; (b) a copy of a certificate, dated March __, 2020, of the Secretary of
State of the State of Delaware as to the existence and good standing of the
Borrower in the State of Delaware as of such date; and



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly064.jpg]
(d) the Officer's Certificate of the Guarantor, delivered to us in connection
with this opinion letter (the "Officer's Certificate"). The Reliance Documents
specified in clause (a) above are referred to herein collectively as the
"Certified Organizational Documents". The Reliance Documents specified in clause
(b) above are referred to herein collectively as the "Good Standing
Certificates". In all such examinations, we have assumed the legal capacity of
all natural persons executing documents, the genuineness of all signatures, the
authenticity of all original and certified documents, and the conformity to
original or certified copies of all copies submitted to us as conformed or
reproduction copies. As to various questions of fact relevant to the opinions
expressed herein, we have relied upon, and we assume the accuracy of, the
representations and warranties of the Opinion Parties contained in the Opinion
Documents, the Officer's Certificate and other certificates and oral or written
statements and other information of or from representatives of the Opinion
Parties and others and we assume compliance on the part of the Opinion Parties
with their covenants and agreements contained therein. In connection with the
opinions expressed in the first sentence of opinion paragraph 1 below, we have
relied upon and such opinions are limited solely to the Certified Organizational
Documents and Good Standing Certificates. With respect to the opinions expressed
in the second sentence of opinion paragraph 1 below and the opinions expressed
in opinion paragraphs 2, 3 and 4 below, we have assumed that the Guarantor and
the Borrower are engaged only in the businesses described in the Guarantor’s
Annual Report on Form 10-K for the year ended December 31, 2019 filed with the
Securities and Exchange Commission, and that except as so described, such
Opinion Parties do not engage or propose to engage in any industry, business or
activity, or own or propose to own any properties or assets, that causes or
would cause any such Opinion Party to be subject to any special federal, state
or local laws or regulations that are not applicable to business organizations
generally and we have with your permission relied upon the foregoing without any
independent investigation or verification on our part. With respect to the
opinion expressed in opinion paragraph 7 below, such opinion is provided and
based solely upon facts set forth in the certificate of the Guarantor with
respect to the businesses and activities of the respective Opinion Parties and
other matters relating to such laws with respect to the respective Opinion
Parties, and we have with your permission relied on such certification without
any independent investigation or verification on our part. Based upon the
foregoing, and subject to the limitations, qualifications and assumptions set
forth herein, we are of the opinion that: 1. Existence and Good Standing. The
Borrower is validly existing and in good standing as a corporation under the
laws of the State of Delaware. The Borrower has the corporate power and
authority to execute and deliver the [Execution Documents to which it is a
party] and to perform its obligations under the [Opinion Documents to which it
is a party]. 2. Authorization. The execution and delivery to the Bank by the
Borrower of the [Execution Documents to which it is a party], and the
performance by the Borrower of its obligations under the [Opinion Documents to
which it is a party], have been authorized by all necessary corporate action by
the Borrower. 3. Approvals; Other Required Actions. Under Applicable Law no
filing or registration by the Borrower or the Guarantor with, or approval or
consent of, any governmental agency or authority of the State of New York, or
the United States of America (“Governmental Approval”) is required to have been
obtained by the Borrower or the Guarantor for the valid execution and delivery
by it of the Credit Agreement [or the Notes]. 4. Execution, Delivery, and
Enforceability. Each Execution Document has been duly executed on behalf of the
Borrower under Applicable Law of the State of Delaware. Each Execution Document
has been delivered on behalf of each Opinion Party signatory thereto under
Applicable Law of the State of New York. Each Opinion Document constitutes, with
respect to each Opinion Party that is a D- 8



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly065.jpg]
party thereto, a valid and binding obligation of such Opinion Party, enforceable
against such Opinion Party in accordance with its terms. 5. "No Violation". The
execution and delivery to the Bank by each Opinion Party of the Execution
Documents to which it is a party do not violate (a) in the case of the Borrower,
any provision of the Certified Organizational Documents of the Borrower, or (b)
any Applicable Law. 6. Margin Regulations. The borrowings by the Borrower under
the Credit Agreement and the application of the proceeds thereof as provided in
the Credit Agreement will not violate Regulations U or X of the Board of
Governors of the Federal Reserve System (the "Margin Regulations"). 7.
Investment Company Act. The Guarantor is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended (the “1940 Act”). The
Borrower is not an “investment company” within the meaning of the 1940 act
pursuant to Rule 3a-5 under the 1940 Act. In rendering the opinions above, we
note that any exercise by the Borrower of the option to increase the Commitments
as contemplated in Section 2.19 of the agreement will require additional
authorization by the Boards of Directors of the Borrower and the Guarantor and
may require Governmental Approvals. The opinions set forth above are subject to
the following assumptions, qualifications and limitations: (A) With your
permission, all of the following assumptions, qualifications, limitations and
statements of reliance have been made without any independent investigation or
verification on our part except to the extent, if any, otherwise expressly
stated in this opinion letter, and we express no opinion with respect to the
subject matter or accuracy of any of the assumptions or items upon which we have
relied. We have not made any independent or other investigation or inquiry as to
any such circumstances, matters or facts. (B) We have assumed that no fraud,
duress, undue influence, mutual mistake of fact, dishonesty, forgery, coercion,
unconscionability or breach of fiduciary duty exists or will exist with respect
to any of the Opinion Documents or any other matter relevant to this opinion
letter. (C) Our opinions are subject to (i) applicable bankruptcy, insolvency,
reorganization, fraudulent transfer and conveyance, voidable preference,
equitable subordination, moratorium, receivership, conservatorship, arrangement
or similar laws, and related regulations and judicial doctrines, affecting or
relating to creditors' rights and remedies generally, and (ii) general
principles of equity (including, without limitation, standards of materiality,
good faith and fair dealing, reasonableness, impracticability or impossibility
of performance, equitable defenses, the exercise of judicial discretion and
limits on the availability of equitable remedies), whether such principles are
considered in a proceeding at law or in equity. We express no opinion as to the
enforceability or effect of any agreement, instrument or undertaking (including,
without limitation, any statutory undertaking) that is not itself an Opinion
Document but that is the subject of any provision in any Opinion Document
requiring an Opinion Party to perform or to cause any other Person to perform
its obligations under, or stating that any action will be taken as provided in
or in accordance with, or otherwise incorporating by reference, such agreement,
instrument or undertaking. (D) We express no opinion as to the validity or
enforceability of any provision in the Opinion Documents: (i) providing that any
person or entity may sell or otherwise dispose of, or purchase, any collateral
subject thereto, or exercise or enforce any other right or remedy (including,
without limitation, any self-help or taking possession remedy), except in
compliance with applicable laws; D- 9



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly066.jpg]
(ii) establishing standards for the performance of the obligations of good
faith, diligence, reasonableness and care prescribed by the New York UCC or of
any of the rights or duties referred to in Section 9-603 of the New York UCC or
providing for specific performance; (iii) relating to indemnification,
contribution, exculpation or release of liability to the extent limited by
applicable law and equitable principles in connection with violations of any
securities laws or other laws or statutory duties or public policy, or in
connection with willful, reckless or unlawful acts or gross negligence or
negligence, strict liability or bad faith or misconduct of the indemnified,
released or exculpated party or the party receiving contribution; (iv) providing
that any person or entity may exercise set-off or similar rights other than in
accordance with and pursuant to applicable law; (v) relating to choice of
governing law, to the extent that the enforceability of any such provision (A)
is to be determined by any court other than a court of the State of New York or
(B) may be subject to constitutional limitations or considerations of comity;
(vi) waiving any rights to trial by jury that is not both mutual and
conspicuous; (vii) relating to venue of any court, or purporting to confer, or
constituting an agreement to submit to or with respect to, subject matter
jurisdiction of any court to adjudicate any matter; (viii) specifying that
provisions may be amended or waived only in writing, to the extent that an oral
agreement or an implied agreement by trade practice, course of dealing or course
of conduct has been created that modifies or waives any provision of such
Opinion Documents; (ix) giving any person or entity the power to terminate,
liquidate or accelerate obligations without any notice to the Opinion Parties;
(x) purporting to restrict, vary or waive applicable laws, access to legal or
equitable remedies or defenses, rights of a debtor or other obligor or rights to
recover damages (including, without limitation, actual, consequential,
incidental, special, indirect, exemplary or punitive damages); (xi) providing
that decisions by a party are conclusive or binding or may be made in its sole
or absolute discretion; (xii) providing that a guarantee will not be affected by
a modification of the obligation guaranteed in cases where the modification
increases or changes such obligation; (xiii) purporting to create any power of
attorney, proxy or similar power or right; (xiv) providing for punitive damages;
(xv) providing for liquidated damages, interest on interest, prepayment
penalties or premiums, late fees or default rates of interest to the extent that
any of the foregoing may be deemed a penalty; (xvi) providing for restraints on
alienation of property and purporting to render transfers of such property void
and of no effect or prohibiting or restricting the assignment or transfer of D-
10



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly067.jpg]
property or rights to the extent that any such prohibition or restriction is
ineffective pursuant to Sections 9-406 through 9-409 of the New York UCC; (xvii)
that is a fraudulent transfer or conveyance savings clause; (xviii) purporting
to establish evidentiary standards; (xix) providing that remedies are cumulative
or nonexclusive or permitting a party to pursue multiple remedies; (xx) imposing
any obligation to take any action, the taking of which is (a) by its terms
discretionary, (b) subject to the approval of a third party, or (c) otherwise
subject to a contingency which is not within the ability of a party to satisfy;
(xxi) relating to the effect of any delay or failure of any party to exercise or
enforce any rights or remedies; (xxii) relating to letters of credit to the
extent that such provision would be subject to the limitations set forth in
Section 5-103(c) of the New York UCC; and (xxiii) relating to any “swap” (as
such term is defined in Section 1a(47) of the Commodity Exchange Act), including
any guarantee thereof, or the grant of any lien or security interest to secure
any such swap, to the extent such swap, or such guaranty or such lien or
security interest is provided by, or creates joint and several liability imposed
upon, any person or entity that is not an “eligible contract participant” within
the meaning of Section 1a(18) of the Commodity Exchange Act. (E) Our opinions as
to enforceability are subject to the effect of generally applicable rules of law
that: (i) provide that forum selection clauses in contracts are not necessarily
binding on the court(s) in the forum selected; and (ii) may, where less than all
of a contract may be unenforceable, limit the enforceability of the balance of
the contract to circumstances in which the unenforceable portion is not an
essential part of the agreed exchange, or that permit a court to reserve to
itself a decision as to whether any provision of any agreement is severable. (F)
We express no opinion as to the enforceability of any purported waiver, release,
variation, disclaimer, consent or other agreement to similar effect (all of the
foregoing, collectively, a "Waiver") by any Opinion Party under any of the
Opinion Documents to the extent limited by Sections 9-602 or 9-624 of the New
York UCC or other provisions of applicable law (including judicial decisions),
or to the extent that such a Waiver applies to a right, claim, duty or defense
or a ground for, or a circumstance that would operate as, a discharge or release
otherwise existing or occurring as a matter of law (including judicial
decisions). (G) To the extent it may be relevant to the opinions expressed
herein, we have assumed that (i) each party to the Opinion Documents (other than
the Borrower) is validly existing in good standing in its jurisdiction of
organization, has all requisite power and authority, and, other than in the case
of the Opinion Parties, has obtained all relevant authorizations, consents and
approvals, and made all filings and D- 11



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly068.jpg]
registrations, necessary to execute, deliver and perform the Opinion Documents
to which it is a party and to consummate the transactions contemplated thereby
and that each such Opinion Document constitutes legal, valid and binding
obligations of, and is enforceable against, such party, and (ii) the execution
and delivery of the Opinion Documents by each of the parties thereto (other
than, with respect to the Opinion Parties, to the extent set forth herein), and
the performance by such party of its obligations under the Opinion Documents to
which it is a party, will not violate or conflict with any law, rule,
regulation, order, decree, judgment, instrument or agreement binding upon or
applicable to it or its properties. (H) For purposes of the opinions set forth
in opinion paragraph 6 above, we have assumed that (i) the Bank does not and
will not have the benefit of any agreement or arrangement (excluding the Opinion
Documents) pursuant to which any extensions of credit to any Opinion Party are
directly or indirectly secured by "margin stock" (as defined under the Margin
Regulations), (ii) neither the Bank nor any of its affiliates has extended or
will extend any other credit to any Opinion Party directly or indirectly secured
by margin stock, and (iii) the Bank has not relied and will not rely upon any
margin stock as collateral in extending or maintaining any extensions of credit
pursuant to the Credit Agreement, as to which we express no opinion. (I) Our
opinions are limited solely to those expressly set forth herein, and we express
no opinions by implication. (J) We express no opinion as to the compliance or
noncompliance, or the effect of the compliance or noncompliance, of each of the
addressees or any other person or entity with any state or federal laws or
regulations (including, without limitation, the policies, procedures,
guidelines, and practices of any regulatory authority with respect thereto)
applicable to each of them by reason of their status as or affiliation with a
federally insured depository institution, a financial holding company, a bank
holding company, a thrift holding company, a non-federally insured depository
institution, a securities broker or dealer, an investment company, an investment
adviser, a futures commission merchant, a commodity trading advisor, a commodity
pool operator, an insurance company, any other non-bank financial institution,
or any other regulated financial institution, except as expressly set forth in
opinion paragraph 6 and opinion paragraph 7 above. (K) Our opinions as to any
matters governed by (i) the Delaware Corporation Law are based solely upon our
review of the Delaware General Corporation Law as published in Delaware
Corporation Laws Annotated, 2019-2020 Edition, LexisNexis, without any review or
consideration of any decisions or opinions of courts or other adjudicative
bodies or governmental authorities of the State of Delaware, whether or not
reported or summarized in the foregoing publications. (L) Insofar as our
opinions in opinion paragraph 4 above relate to the enforceability under New
York law of the choice of law provisions contained in the Opinion Documents
selecting New York law as the governing law thereof or provisions relating to
the submission to jurisdiction of the courts of the State of New York, such
opinions are rendered solely in reliance upon the Act of July 19, 1984, ch.421,
1984 McKinney's Sess. Law of N.Y. 1406 (codified as N.Y. Gen. Oblig. Law
Sections 5-1401 and 5-1402 (McKinney 2001) and N.Y. C.P.L.R. 327(b) (McKinney
2001)). We call to your attention that such Section 5-1401 of the NYGOL refers
to Section 1-105 of the New York UCC; however, effective December 17, 2014,
Article 1 of the New York UCC was amended such that the substance of what was
covered by Section 1-105 thereof is now covered by Section 1-301 of the New York
UCC but conforming changes to Section 5-1401 were not made at that time to refer
to Section 1-301. Accordingly, we do not express any opinion as to the effect of
such amendment to Article 1 of the New York UCC on such Section 5-1401 or on any
opinion stated herein that relates to the enforceability of the choice of New
York law contained in any Opinion Document. In addition, we note that the
application of such New York laws to a transaction where D- 12



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly069.jpg]
the State of New York has no contact or only insignificant contact with the
parties and the transaction may raise constitutional and comity issues. We
direct your attention to Lehman Brothers Commercial Corporation v. Minmetals
International Non-Ferrous Metals Trading Company, 2000 U.S. Dist. LEXIS 16445
(S.D.N.Y. 2000), in which the court analyzed such New York laws and noted that
"[i]t remains to be seen, however, whether a state with no connection to either
of the parties or the transactions could apply its own law, consonant with the
Full Faith and Credit Clause [of the U.S. Constitution], when doing so would
violate an important public policy of a more-interested state." (M) We express
no opinion as to (i) the financial condition or solvency of any Opinion Party;
(ii) the ability (financial or otherwise) of any Opinion Party to meet its
respective obligations under any Opinion Documents to which it is a party; or
(iii) the compliance of the Opinion Documents or the transactions contemplated
thereby with, or the effect of any of the foregoing with respect to, any
antifraud or other applicable legal disclosure requirements. (N) We express no
opinion as to any accounting, financial or economic matters or the accuracy as
to factual matters of any representation, warranty, data or other information,
whether oral or written, that may have been made by any legal entity involved in
any transaction described in any Opinion Document. (O) As used in this opinion
“Applicable Law” does not include, and we express no opinion about, any of the
following: (a) except as expressly set forth in opinion paragraph 6 and opinion
paragraph 7 above, any federal or state banking, thrift, credit union, bank
holding company, thrift holding company, financial holding company, securities,
commodities, insurance, investment company, investment adviser, premium finance
or life settlement laws, rules and regulations; (b) any federal or state labor,
pension, or other employee benefit laws, rules and regulations; (c) any federal
or state antitrust, trade or unfair competition laws, rules and regulations; (d)
any federal or state laws, rules and regulations relating to the environment,
safety, health, or other similar matters; (e) any laws, rules, regulations,
ordinances, orders, or decisions of any county, municipality, town, subdivision
or similar local authority of any jurisdiction or any agency, district or
instrumentality thereof, including any zoning or land use laws or regulations;
(f) any federal or state tax laws, rules and regulations or any accounting
matters; (g) any federal or state laws, rules or regulations relating to
copyrights, patents, trademarks, or other intellectual property; (h) any federal
or state laws relating to racketeering, civil forfeiture or other criminal acts;
(i) any federal or state laws, rules and regulations relating to emergencies,
national security, money laundering or privacy rights; (j) the Dodd- Frank Wall
Street Reform and Consumer Protection Act and rules and regulations related
thereto; (l) except with respect to our opinions in paragraph 3 and paragraph 5
above, any federal or state laws, rules or regulations relating to the
regulation of utilities; or (m) judicial and administrative decisions, orders,
rulings and other interpretations addressing any laws or regulations described
in this proviso as being excluded from Applicable Law. We have been engaged by
the Opinion Parties to represent them solely for purposes of rendering the
opinions expressed in this letter, but we caution you that we are not the sole
outside counsel to the Opinion Parties or their respective affiliates. Our
representation of the Opinion Parties is limited to certain specified discrete
matters selected by them. The Opinion Parties and their respective affiliates
have in the past used, and to our knowledge continue to use, other law firms to
represent them in connection with other matters, including without limitation,
litigation, corporate, securities and regulatory matters. Accordingly, the scope
of this opinion is limited to the matters addressed herein. No inference with
regard to other matters should be drawn from our representation of the Opinion
Parties or their respective affiliates for purposes of rendering the opinions
expressed in this letter. This opinion letter shall be interpreted in accordance
with the customary practice of United States lawyers who regularly give opinions
in transactions of this type, and United States lawyers who regularly D- 13



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly070.jpg]
advise opinion recipients regarding such opinions. The opinions expressed herein
are solely for the benefit of the addressees hereof in connection with the
transaction referred to herein and may not be relied on by such addressees for
any other purpose or in any manner, or furnished to or relied on for any purpose
by any other person or entity, in each case without our prior written consent.
[Notwithstanding the foregoing, at your request, we hereby consent to (i) this
opinion letter being furnished to your agents and representatives, and (ii)
reliance hereon by any future assignee of the Bank’s interests in the Loans
under the Credit Agreement pursuant to an assignment that is made and consented
to in accordance with the express provisions of Section 9.06 of the Credit
Agreement, on the condition and understanding that (a) this letter speaks only
as of the date hereof, (b) we have no responsibility or obligation to update
this letter, to consider its applicability or correctness to any Person other
than its addressee(s), or to take into account changes in law, facts or any
other developments of which we may later become aware, and (c) any such reliance
by a future assignee must be actual and reasonable under the circumstances
existing at the time of assignment, including any changes in law, facts or any
other developments known to or reasonably knowable by the assignee at such
time.] This opinion letter is rendered as of the date set forth above. We
expressly disclaim any obligation to update this opinion letter in any respect
after such date. Very truly yours, D- 14



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly071.jpg]
EXHIBIT D-1 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Non-U.S. Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Revolving Credit Agreement dated as of [ ] (as amended, supplemented
or otherwise modified from time to time, the “Revolving Credit Agreement”),
among PPL Capital Funding, Inc., as the Borrower, PPL Corporation, as the
Guarantor, and the Bank of Nova Scotia, as the Lender, and other each lender
from time to time party thereto. Pursuant to the provisions of Section 2.16 of
the Revolving Credit Agreement, the undersigned hereby certifies that (i) it is
the sole record and beneficial owner of the Loan(s) (as well as any Note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “ten percent shareholder” of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code. The undersigned has furnished the Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform the Borrower,
and (2) the undersigned shall have at all times furnished the Borrower with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. Unless otherwise defined herein,
terms defined in the Revolving Credit Agreement and used herein shall have the
meanings given to them in the Revolving Credit Agreement. [NAME OF LENDER]
By:_________________________________ Name: Title: Date: ________ __, 20[ ] D- 1



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly072.jpg]
EXHIBIT D-2 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Non-U.S. Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made
to the Revolving Credit Agreement dated as of [ ] (as amended, supplemented or
otherwise modified from time to time, the “Revolving Credit Agreement”), among
PPL Capital Funding, Inc., as the Borrower, PPL Corporation, as the Guarantor,
and the Bank of Nova Scotia, as the Lender, and other each lender from time to
time party thereto. Pursuant to the provisions of Section 2.16 of the Revolving
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Revolving Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code. The undersigned has furnished the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W- 8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
the Borrower, and (2) the undersigned shall have at all times furnished the
Borrower with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Revolving Credit Agreement and used herein
shall have the meanings given to them in the Revolving Credit Agreement. [NAME
OF LENDER] By:_________________________________ Name: Title: Date: ________ __,
20[ ] D-2



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly073.jpg]
EXHIBIT E Form of Request for an Adjustment Dated as of: PPL CAPITAL FUNDING,
INC. (the “Borrower”) and PPL CORPORATION (the “Guarantor”), in connection with
the Revolving Credit Agreement dated as of [______], 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrower, the Guarantor, and The Bank of Nova Scotia, as Lender,
hereby certifies that: 1. The Borrower requests an [increase/decrease] to the
Maximum Facility Amount in the amount of ($ ) (the “Optional Adjustment”). 2.
All of the representations and warranties of the Loan Parties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true and correct in all respects) on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects (except to the extent any such
representation and warranty was qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty was
true and correct in all respects) as of such earlier date and except for the
representations in Section 5.04(c), Section 5.05, Section 5.13 and Section
5.14(a) of the Credit Agreement, which shall be deemed only to relate to the
matters referred to therein on and as of the Effective Date. 3. There does not
exist, as of this date, and there will not exist after giving effect to the
Optional Increase, any Default or Event of Default under the Credit Agreement.
4. All necessary governmental, regulatory and third party approvals, if
required, have been obtained or made, are in full force and effect and are not
subject to any pending or, to the knowledge of the Borrower, threatened reversal
or cancellation. 5. Attached hereto as Annex A are resolutions adopted by the
Guarantor and the Borrower authorizing such Optional Increase, and such
resolutions are true and correct and have not been altered, amended or repealed
and are in full force and effect. Capitalized terms used in this Notice of
Revolving Increase and not otherwise defined herein are used as defined in the
Credit Agreement. [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK] [Signature
page follows]



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly074.jpg]
IN WITNESS WHEREOF, each of the Borrower and the Guarantor, acting through an
authorized signatory, has signed this Notice of Revolving Increase as of the day
and year first above written. PPL CAPITAL FUNDING, INC. By: Name: Title: PPL
CORPORATION By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit10dhtmlfriendly075.jpg]
Annex I Lender Information Name Lending Office The Bank of Nova Scotia 250 Vesey
Street, 23-24 FL New York, NY 10281 PPL CAPITAL FUNDING, INC. - UNCOMMITTED
LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------



 